Exhibit 10.1

 

CREDIT AGREEMENT

 

 

among

 

 

MTR GAMING GROUP, INC.,
as the Borrower

 

 

CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors

 

 

THE LENDERS SIGNATORY HERETO

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

Dated as of August 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

Defined Terms

 

 

 

Section 1.1

Definitions

 

1

Section 1.2

Accounting Terms

 

29

 

 

 

 

ARTICLE II

 

 

 

The Loans

 

 

 

Section 2.1

Revolving Commitments

 

29

Section 2.2

Borrowing Mechanics for Revolving Loans

 

30

Section 2.3

Applicable Percentages

 

30

Section 2.4

Use of Proceeds

 

30

Section 2.5

Evidence of Debt; Register; Notes

 

31

Section 2.6

Interest

 

31

Section 2.7

Fees

 

33

Section 2.8

Repayment

 

34

Section 2.9

Optional Prepayments and Revolving Commitment Reductions

 

34

Section 2.10

Mandatory Repayments; Revolving Commitment Termination

 

34

Section 2.11

Application of Payments

 

34

Section 2.12

General Provisions Regarding Payments

 

35

Section 2.13

Sharing of Payments by Lenders

 

35

Section 2.14

Conversion and Continuation of Revolving Loans

 

36

Section 2.15

Swingline Loans

 

36

Section 2.16

Letters of Credit

 

37

 

 

 

 

ARTICLE III

 

 

 

Conditions Precedent

 

 

Section 3.1

Conditions Precedent; Closing Date

 

41

Section 3.2

Each Credit Extension

 

44

 

 

 

 

ARTICLE IV

 

 

 

Representations and Warranties

 

 

Section 4.1

Representations and Warranties

 

45

 

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

Section 5.1

Basic Reporting Requirements

 

51

Section 5.2

Visitation; Verification

 

53

Section 5.3

Maintenance of Properties

 

53

Section 5.4

Notice of Material Events

 

53

Section 5.5

Use of Proceeds

 

54

Section 5.6

Further Assurances and After-Acquired Property

 

54

Section 5.7

Insurance

 

54

Section 5.8

Information Regarding Collateral

 

55

Section 5.9

Existence; Conduct of Business

 

55

Section 5.10

Payment of Obligations

 

55

Section 5.11

Compliance with Laws

 

55

Section 5.12

Subsidiaries

 

56

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 5.13

Guarantors

 

56

Section 5.14

Real Property

 

56

Section 5.15

Broker’s Claims

 

56

Section 5.16

Compliance with ERISA

 

56

Section 5.17

Consents of and Notices to Gaming Authorities

 

57

Section 5.18

Post Closing Covenants

 

58

 

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

Section 6.1

Indebtedness

 

59

Section 6.2

Liens

 

61

Section 6.3

Sales and Lease-Backs

 

63

Section 6.4

Transactions with Shareholders and Affiliates

 

63

Section 6.5

Investments

 

64

Section 6.6

Merger; Disposition of Assets; Acquisitions

 

64

Section 6.7

Fiscal Year; Fiscal Quarter

 

65

Section 6.8

Restricted Payments

 

65

Section 6.9

Subsidiaries

 

66

Section 6.10

Conduct of Business

 

66

Section 6.11

Restrictions on Subsidiary Distributions

 

66

Section 6.12

Amendments to Organizational Documents and Secured Notes Indenture

 

66

Section 6.13

Financial Covenants

 

67

 

 

 

 

ARTICLE VII

 

 

 

Increased Costs; Taxes; Indemnification; Set Off; Etc.

 

 

Section 7.1

Increased Costs Generally

 

70

Section 7.2

Taxes

 

71

Section 7.3

Expenses; Indemnity; Damage Waiver

 

73

Section 7.4

Right of Setoff

 

75

Section 7.5

Breakage Costs

 

75

Section 7.6

Booking of LIBOR Loans

 

75

Section 7.7

Inability to Determine LIBOR

 

75

Section 7.8

Mitigation Obligations; Replacement of Lenders

 

76

Section 7.9

Defaulting Lenders

 

76

Section 7.10

Cash Collateral

 

79

 

 

 

 

ARTICLE VIII

 

 

 

Events of Default

 

 

Section 8.1

Events of Default

 

79

Section 8.2

Remedies

 

82

 

 

 

 

ARTICLE IX

 

 

 

Administrative Agent

 

 

Section 9.1

Appointment of Administrative Agent

 

83

Section 9.2

Powers and Duties

 

83

Section 9.3

Exculpatory Provisions

 

83

Section 9.4

Reliance by Administrative Agent

 

84

Section 9.5

Delegation of Duties

 

85

Section 9.6

Resignation of Administrative Agent

 

85

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 9.7

Non-Reliance on Administrative Agent and Other Lenders

 

86

Section 9.8

No Other Duties, etc

 

86

Section 9.9

Administrative Agent May File Proofs of Claim

 

86

Section 9.10

Collateral and Guaranty Matters

 

87

 

 

 

 

ARTICLE X

 

 

 

Miscellaneous

 

 

 

Section 10.1

Amendments and Waivers

 

87

Section 10.2

Notices

 

88

Section 10.3

Expenses

 

90

Section 10.4

Enforceability; Successors and Assigns

 

91

Section 10.5

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

 

94

Section 10.6

Integration

 

94

Section 10.7

No Waiver; Remedies

 

94

Section 10.8

Jurisdiction

 

94

Section 10.9

Waiver of Venue

 

95

Section 10.10

Service of Process

 

95

Section 10.11

Counterparts; Integration; Effectiveness; Electronic Execution

 

95

Section 10.12

Governing Law

 

95

Section 10.13

Waiver of Jury

 

96

Section 10.14

Severability

 

96

Section 10.15

Survival

 

96

Section 10.16

Maximum Lawful Interest

 

96

Section 10.17

Interpretation

 

97

Section 10.18

Ambiguities

 

97

Section 10.19

First Lien Obligations

 

97

Section 10.20

Confidentiality

 

97

Section 10.21

Additional Gaming Provisions

 

98

 

Exhibit A-1:

Form of Borrowing Certificate

Exhibit A-2:

Form of Conversion/Continuation Notice

Exhibit A-3:

Form of Swingline Notice

Exhibit B-1:

Form of Revolving Note

Exhibit B-2

Form of Swingline Note

Exhibit C:

Form of Guaranty

Exhibit D:

Form of Joinder

Exhibit E:

Form of Compliance Certificate

Exhibit F:

Form of Security Agreement

Exhibit G:

Form of Mortgage

Exhibit H:

[Reserved]

Exhibit I:

MPI Real Property

Exhibit J:

PIDI Real Property

Exhibit K:

SDI Real Property

Exhibit L:

Form of Stock Pledge Agreement

Exhibit 3.1(h):

Form of Closing Date Certificate

Exhibit 3.1(i):

Form of Solvency Certificate

Exhibit 10.4(b):

Form of Assignment and Assumption

 

 

Schedule 2.1

Revolving Commitments

 

iii

--------------------------------------------------------------------------------


 

Schedule 3.1(r)

Closing Date Mortgaged Property

Schedule 4.1(c)

Real Property

Schedule 4.1(j)

Partnerships

Schedule 4.1(l)

Beneficial Owners of Capital Stock

Schedule 4.1(o)

Employee Benefit Plans

Schedule 4.1(r)

Intellectual Property

Schedule 4.1(t)

Material Contracts

Schedule 4.1(u)

Broker’s Fees

Schedule 4.1(z)

Business on Non-Core Land/Unrestricted Subsidiaries

Schedule 5.18(b)

Post-Closing Mortgaged Properties

Schedule 6.1

Existing Indebtedness

Schedule 6.2

Existing Liens

Schedule 6.5

Existing Investments

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of August 1, 2011, among MTR GAMING GROUP, INC., a
Delaware corporation (the “the Borrower”), CERTAIN SUBSIDIARIES of the Borrower
listed on the signature pages hereto, as guarantors (each a “Guarantor” and
collectively the “Guarantors”), the Lenders from time to time signatory hereto,
J.P. MORGAN SECURITIES, LLC, as sole lead arranger and bookrunner, and JPMORGAN
CHASE BANK, N.A., as administrative agent (“JPMCB” and, in such capacity, the
“Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested, and the Lenders have agreed to provide a
senior secured, first priority revolving credit facility (the “Revolving Credit
Facility”) subject to the terms and conditions set forth herein;

 

WHEREAS, the liens securing the Revolving Credit Facility will be subject to the
terms of the Intercreditor Agreement; and

 

WHEREAS, the proceeds of loans under the Revolving Credit Facility shall be used
in accordance with Section 2.04.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I
Defined Terms

 

Section 1.1                                   Definitions.  As used in this
Agreement, including, without limitation, the preamble, recitals, exhibits and
schedules hereto, the following terms have the meanings stated:

 

“Account” has the meaning assigned to such term in the UCC as adopted and in
effect in the State of New York.

 

“Action” against a Person means an action, suit, litigation, arbitration,
investigation, complaint, contest, hearing, inquiry, inquest, audit, examination
or other proceeding threatened or pending against or affecting such Person or
its property, whether civil, criminal, administrative, investigative or
appellate, in law or equity before any arbitrator or Governmental Body.

 

“Administrative Agent” means initially JPMCB, and thereafter, any successor
Administrative Agent appointed pursuant to Section 9.8.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, a Person (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with such Person, (ii) which directly or indirectly
through one or more intermediaries beneficially owns or holds 10% or more of any
class of the Voting Stock of such Person (or a 10% or greater equity interest in
a Person which is not a corporation) or (iii) of which 10% or more of any class
of the Voting Stock (or, in the case of a Person which is not a corporation, 10%
or more of the equity interest) is beneficially owned or held directly or
indirectly through one or more intermediaries by such Person.  For the purposes
of this definition, the term “control” means the possession,

 

--------------------------------------------------------------------------------


 

directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  For purposes of determining an Affiliate
of the Borrower and its Subsidiaries, the definition of “Affiliate” shall not
include Administrative Agent or any Lender.

 

“Agreement” means this Credit Agreement, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Applicable Margin” means, with respect to Revolving Loans that are LIBOR Loans,
4.00% per annum and, with respect to Revolving Loans and Swingline Loans that
are Base Rate Loans, 3.00% per annum.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment. 
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Approved Fund” means any Fund that is administered or managed by a Lender, an
Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale, conveyance, transfer, lease or other disposition,
whether in a single transaction or a series of related transactions (including,
without limitation, dispositions pursuant to sale/leaseback transactions, by the
Borrower or one of its Subsidiaries to any Person other than the Borrower or one
of its Subsidiaries of: (i) any of the Capital Stock or other ownership
interests of any Subsidiary of the Borrower or (ii) any other Property of the
Borrower or any Property of its Subsidiaries, in each case not in the ordinary
course of business of MTR or such Subsidiary.

 

Notwithstanding the foregoing, the following items will not be deemed to be
Asset Sales: (a) any single transaction or series of related transactions that
involves assets having a fair market value of less than $5.0 million; (b) any
issuance or other such disposition of Capital Stock or other ownership interests
of any Subsidiary to the Borrower or another Subsidiary; (c) any such
disposition of Property between or among the Borrower or any Subsidiary; (d) the
sale or other disposition of cash or Cash Equivalents; (e) any exchange of like
Property pursuant to Section 1031 of the Code for use in a Related Business;
(f) a payment or investment that is permitted by Section 6.8; (g) the
disposition of all or substantially all of the assets of the Borrower or any
Guarantor in a manner permitted pursuant to the provisions of Section 6.6 or any
disposition that constitutes a Change of Control; (h) any grant of a
non-exclusive license of trademarks, knowhow, patents and any other intellectual
property or intellectual property rights; (i) dispositions that occur in the
ordinary course of the Borrower’s or a Subsidiary’s business in connection with
Permitted Liens and the granting of Liens not prohibited by Section 6.4; (j) the
sale, lease or other transfer of inventory, products, services or accounts
receivable in the ordinary course of business and any sale or other disposition
of damaged, worn-out or obsolete assets in the ordinary course of business
(including the abandonment or other disposition of intellectual property that
is, in the reasonable judgment of the Issuer, no longer economically practicable
to maintain or useful in the conduct of the business of the Issuer and its
Subsidiaries taken as whole); (k) the disposition of receivables in connection
with the compromise, settlement, or collection thereof; (l) any surrender or
waiver of contract rights or the settlement, release ,recovery on or surrender
of contract, tort or other claims of any kind that occur in the ordinary course
of the Borrower’s or any Subsidiary’s business; (m) the transactions
contemplated by the Oil & Gas Leases and other sales or leases of oil, gas or
mineral rights; and (n) the sale or other disposition of Non-Core Land.

 

2

--------------------------------------------------------------------------------


 

“Assignee” has the meaning set forth in Section 10.4(b).

 

“Assignment” has the meaning set forth in Section 10.4(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.4(b) or any other form approved by the
Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an office), chief executive officer, chief
financial officer, president or one of its executive or senior vice presidents
(or the equivalent thereof), and such Person’s chief financial officer or
treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greater of “prime rate” of interest in effect for such day as published in the
Wall Street Journal.

 

“Base Rate Loans” means Revolving Loans bearing interest at a rate determined by
reference to the Base Rate.

 

“Board of Directors” means, as to any Person, the board of directors or
managers, or with respect to any joint venture, the managing venturer or such
other Persons required to approve the applicable action under the joint venture
agreement, as applicable, of such Person, or any committee thereof duly
authorized to act on behalf of such Board.

 

“Board Resolution” means, as to any Person, a copy of a resolution certified by
the Secretary, an Assistant Secretary or President of such Person to have been
duly adopted by the Board of Directors, to be in full force and effect on the
date of such certification and delivered to the trustee.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing” means the making of any Loan or issuance of any Letter of Credit.

 

“Borrowing Certificate” means a Borrowing Certificate substantially in the form
of Exhibit A-1.

 

“Borrowing Date” means, with respect to any Revolving Loan, the date on which
such Revolving Loan shall be made by the Lenders to the Borrower.

 

“Business Day” means a day other than Saturday or Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law or
other governmental action to close; and, with respect to any borrowings,
disbursements and payments in respect of and calculations, interest rates and
interest periods pertaining to LIBOR Loans, such day is also a day on which
dealings are carried on for deposits in Dollars by and among banks in the London
interbank market.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditure” means, for any period, the sum of (a) the aggregate amount
of all expenditures (whether paid in cash or other consideration or accrued as a
liability) that would, in accordance with GAAP, be included in additions to
equipment, fixed assets, real property or improvements or other capital assets
reflected in the consolidated statement of cash flows of such Person and its
Subsidiaries for such period (including, without limitation, Capital Lease
Obligations, but excluding transfers of assets between Subsidiaries except to
the extent of cash expenditures to effect such transfers) and (b) to the extent
not included pursuant to clause (a) above, the aggregate of all expenditures
(whether paid in cash or other consideration (but excluding issuances of Capital
Stock) or accrued as a liability) by such Person or any of its Subsidiaries
during such period to acquire by purchase or otherwise, the business, property
or fixed assets of, or stock or other evidence of beneficial ownership of, any
person.

 

“Capital Lease Obligations” means, as applied to any Person, the obligations of
such Person under any lease of any property (whether real, personal or mixed) by
that Person as lessee that, in conformity with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means cash, money or currency.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination:

 

(a)                                  securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided, that the full faith and credit of the United
States of America is pledged in support thereof);

 

(b)                                 time deposits, certificates of deposit,
bankers’ acceptances and commercial paper issued by the parent corporation of
any domestic commercial bank of recognized standing having capital and surplus
in excess of $500,000,000;

 

(c)                                  commercial paper issued by others rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in (a) and
(b) above entered into with any financial institution meeting the qualifications
specified in (b) above; or

 

4

--------------------------------------------------------------------------------


 

(e)                                  money market funds, substantially all of
the assets of which constitute Cash Equivalents of the kinds described in
(a) through (d) of this definition;

 

and in the case of each of (a), (b), and (c) maturing within one year after the
date of acquisition.

 

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Secured Party (or any of its
affiliates) in respect of treasury management arrangements, depositary or other
cash management services in connection with this Agreement or any Loan Document.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, at any time, (a) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act), (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower; or (c) the consummation of any
transaction (including, without limitation, any merger or consolidation), the
result of which is that any “person” (as defined above) becomes the beneficial
owner, directly or indirectly, of more than 50% of the Voting Stock of the
Borrower measured by voting power rather than number of shares.

 

“Closing Date” means August 1, 2011.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit 3.1(h).

 

“Closing Date Mortgaged Property” has the meaning set forth in Section 3.1(o).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Security
Documentation as security for the Obligations and shall exclude all real,
personal and mixed property identified as “Excluded Property” in the Security
Agreement.

 

“Commitment Fee” has the meaning set forth in Section 2.7(b)(i).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E.

 

5

--------------------------------------------------------------------------------


 

“Consents” means any approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any Governmental Body or
other Person.

 

“Consolidated EBITDA” means, with respect to any period, an amount determined
for the Borrower and its Subsidiaries on a consolidated basis equal to:  (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) to the extent taken into account in calculating Consolidated Net
Income, the sum of (i) depreciation and amortization and other non-cash charges
including imputed interest and deferred compensation for such period, all in
accordance with GAAP (excluding any such non-cash charges to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), plus
(ii) Interest Expense for such period, plus (iii) Taxes for such period plus
(iv) other non-cash items to the extent such items reduce the Consolidated Net
Income of such Person for such period (excluding any such non-cash item to the
extent it represents an accrual or reserve for potential cash item in any prior
period) plus (v) pre-opening expenses, calculated and classified as such in
accordance with GAAP, incurred in connection with the opening of new gaming
operations plus (vi) non-recurring cash severance charges for such period plus
(vii) non-recurring impairment costs, plus (viii) non-recurring cash expenses
incurred in connection with the pursuit of gaming in Ohio, plus
(ix) amortization, write-off or other reasonable legal, accounting, financing,
consulting, advisory and other out-of-pocket fees and expenses incurred in
connection with debt financings, equity financings, acquisitions,
recapitalizations, Investments, restructurings and/or divestitures (including,
without limitation, the offering of the Secured Notes and the tender offers of
the Existing Notes) permitted pursuant to this Agreement, plus (x) West Virginia
capital reimbursements to the extent not already reflected in Consolidated Net
Income, minus (c) to the extent taken into account in calculating Consolidated
Net Income, the sum of (i) other non-cash items to the extent such items
increase the Consolidated Net Income of such Person for such period (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period) plus (ii) interest income.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and any of its Subsidiaries determined in
accordance with GAAP; provided, however, that the following items shall be
excluded from the computation of Consolidated Net Income:

 

(1)                                  any net income (loss) of any Immaterial
Subsidiary, except that, subject to the limitations contained in (2) below:

 

(A)                              the net income (or, if applicable, such
Person’s equity in the net income) of any such Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
and the Fair Market Value of non-cash Property actually distributed by such
Subsidiary during such period to such Person or one of its Subsidiaries as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Subsidiary, to the limitations contained in clause (2) below)
and

 

(B)                                such Person’s equity in a net loss of any
such Subsidiary (other than an Immaterial Subsidiary) for such period shall be
included in determining such Consolidated Net Income;

 

(2)                                  any net income (loss) of any Subsidiary of
such Person if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the

 

6

--------------------------------------------------------------------------------


 

making of distributions by such Subsidiary, directly or indirectly, to such
Person, except that:

 

(A)                              such Person’s equity in the net income of any
such Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of cash that could have been distributed by
such Subsidiary during such period to such Person or another Subsidiary of such
Person as a dividend (subject, in the case of a dividend to another Subsidiary
of such Person, to the limitation contained in this clause), and

 

(B)                                such Person’s equity in a net loss of any
such Subsidiary for such period shall be included in determining such
Consolidated Net Income;

 

(3)                                  any gain or loss realized upon the sale or
other disposition of any Property of such Person or its consolidated
Subsidiaries (including pursuant to any Sale Leaseback Transaction) and any gain
or loss realized upon the sale or other disposition of any Capital Stock of any
Person or early extinguishment of Indebtedness, together with any related
provision for taxes on any such gain;

 

(4)                                  items classified as extraordinary or any
non-cash item classified as nonrecurring;

 

(5)                                  any non-cash charges related to fair value
adjustments;

 

(6)                                  the cumulative effect of a change in
accounting principles;

 

(7)                                  non-cash gains and losses attributable to
movement in the mark-to-market valuation of Interest Rate Agreements; and

 

(8)                                  net income (loss) attributable to
discontinued operations.

 

“Consolidated Net Tangible Assets” of any Person as of any date means the total
assets of such Person and its Restricted Subsidiaries as of the most recent
fiscal quarter end for which a consolidated balance sheet of such Person and its
Restricted Subsidiaries is available, minus all current liabilities of such
Person and its Restricted Subsidiaries reflected on such balance sheet other
than the current portion of long-term debt, minus total goodwill and other
intangible assets of such Person and its Restricted Subsidiaries reflected on
such balance sheet, all calculated on a consolidated basis in accordance with
GAAP. Notwithstanding the foregoing, Consolidated Net Tangible Assets shall be
reduced by the current portion of any long-term debt that is past due or that
has been reclassified as a current liability in accordance with GAAP as a result
of an event of default.

 

“Continuing Directors” means during any period of 12 consecutive months after
the Closing Date, individuals who at the beginning of any such 12-month period
constituted the board of directors of the Borrower (together with any new
directors whose election by such board of directors or whose nomination for
election by the shareholders of the Borrower was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, including new directors designated in or provided for in
an agreement regarding the merger, consolidation or sale, transfer or other
conveyance, of all or substantially all of the assets of the Borrower, if such
agreement was approved by a vote of such majority directors).

 

7

--------------------------------------------------------------------------------


 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Core Gaming Asset” means (a) all or substantially all of the property and
assets associated with the Borrower’s operations (excluding Non-Core Land) at
(i) Mountaineer Casino, Racetrack & Resort in Chester, West Virginia;
(ii) Presque Isle Downs & Casino in Erie, Pennsylvania; and (iii) Scioto Downs
in Columbus, Ohio, and (b) the Capital Stock of any Subsidiary that, directly or
indirectly, owns or controls any of the property, assets or operations referred
to in clauses (a)(i) through (a)(iii) of this definition.

 

“Credit Date” means the date of any Credit Extension.

 

“Credit Extension” means each of the following:  (a) a borrowing of Loans or
(b) an issuing of Letters of Credit.

 

“Credit Party” means each of the Borrower and Guarantors.

 

“Current Assets” means, with respect to any Person, as at any date of
determination, the total assets of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents.

 

“Current Liabilities” means, with respect to any Person, as at any date of
determination, the total liabilities of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 7.9, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent any Issuing Bank, or any other Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically

 

8

--------------------------------------------------------------------------------


 

identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 7.9) upon delivery of written notice of
such determination to the Borrower, the Issuing Bank and any other Lender.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Eligible Assignee” means (a) any Lender or any Affiliate or Approved Fund of
any Lender and/or (b) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and that extends credit or buys loans as
its primary business; provided, that neither the Borrower nor any of its
Affiliates shall be an Eligible Assignee; provided, further, that (i) no finding
of unsuitability has been made or determined by any Gaming Authority against any
Eligible Assignee, (ii) no consent or approval is required with respect to such
Eligible Assignee which has not yet been obtained, (iii) Administrative Agent
has provided to the Borrower notice of such assignment and (iv) so long as no
Event of Default shall have occurred and be continuing, no Eligible Assignee
shall be a competitor or an Affiliate of a competitor of any Credit Party.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its Subsidiaries and any
“employee benefit plan” as defined in Section 3(3) of ERISA which was sponsored,
maintained or contributed to by, or required to be contributed to by, the
Borrower of its Subsidiaries with respect to which the Borrower or any
Subsidiary could incur liability.

 

“Environmental Laws” means all federal, state, provincial, local and foreign
laws (including without limitation common law), statutes, regulations and
rules whether now or hereinafter in effect relating in any way to the protection
of the environment or the management, release or threatened release of any
Hazardous Material, including, without limitation, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Clean Water Act, the Federal Clean Air Act and the Toxic Substances
Control Act, in each case as amended, and all rules, regulations, judgments,
decrees, orders and licenses arising under all such laws.

 

9

--------------------------------------------------------------------------------


 

“Environmental Liability” means any actual or contingent liability or
obligations of any Credit Party directly or indirectly resulting from or based
on (a) violations or alleged violations of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Material, (c) exposure to any Hazardous Material, (d) the release or
threatened release of any Hazardous Material into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed by or imposed on such Credit Party with respect to any of the
foregoing.

 

“Environmental Permits” means all permits, licenses, authorizations,
registrations and other governmental consents required by applicable
Environmental Laws for the operations of any Credit Party.

 

“Equipment” means, as to any Credit Party, all of such Credit Party’s now owned
and hereafter acquired equipment, wherever located, including machinery, data
processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person is a
member.  Any former ERISA Affiliate of any Credit Party shall continue to be
considered an ERISA Affiliate of such Credit Party within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Credit Party and with respect to liabilities with respect to such entity arising
after such period for which such Credit Party could be liable under the Internal
Revenue Code or ERISA.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Excess Cash Flow Offer” means the offer by the Borrower to repurchase an
aggregate principal amount of Secured Notes as required by and pursuant to the
terms of the Secured Notes Indenture at a price in cash equal to 101% of the
aggregate principal amount of the Secured Notes repurchased, plus all accrued
and unpaid interest and any additional interest on the Secured Notes repurchased
pursuant to the Secured Notes Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise or
similar taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America

 

10

--------------------------------------------------------------------------------


 

or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 7.8), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 7.2(b), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 7.2(b), and (d) any Tax imposed by FATCA.

 

“Existing Credit Agreement” means that Credit Agreement, dated as of March 18,
2010, as amended by that Amendment No. 1, dated as of September 23, 2010, by and
among the Borrower, as borrower, certain Subsidiaries of the borrower, as
guarantors, the lenders from time to time party thereto, and Aladdin Credit
Advisors, L.P., as the administrative agent, as amended, supplemented and
otherwise modified prior to the date hereof.

 

“Existing Notes” means, collectively, the existing 12.625% Senior Secured Notes
due 2014 and the existing 9% Senior Subordinated Notes due 2012.

 

“Fair Market Value” means with respect to any Property, the price which would be
reasonably expected to be negotiated in an arm’s-length free market transaction,
between a willing seller and a willing buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.  Fair Market Value will be
determined, except as otherwise provided:

 

(1)                                  if such Property has a Fair Market Value of
less than or equal to $10.0 million, by any Officer of the Borrower; or

 

(2)                                  if such Property has a Fair Market Value in
excess of $10.0 million, by a majority of the Board of Directors of the Borrower
and evidenced by a Board Resolution, dated within 30 days of the relevant
transaction (or the date of the written agreement with respect to such
transaction), delivered to the Administrative Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, or any amended version or
successor provision that is substantively comparable thereto, and, in each case,
any regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith.

 

“FF&E Financing” means purchase money indebtedness and Capital Lease
Obligations, the proceeds of which are used solely by the Borrower and its
Subsidiaries to finance the acquisition or lease after the Closing Date of newly
acquired or leased furniture, fixtures or equipment (“FF&E”) used directly in
the operation of a Gaming Facility of the Borrower and secured by a Lien on such
FF&E in an amount not to exceed 100% of the cost of the FF&E so purchased or
leased.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officers of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries on a consolidated basis as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

 

11

--------------------------------------------------------------------------------


 

“Financial Statements” means as of the Closing Date, (a) the audited financial
statements of the Borrower and its Subsidiaries, on a consolidated and
consolidating basis, for the Fiscal Year ended December 31, 2010, consisting of
balance sheets and the related statements of income, stockholders’ equity and
cash flows for such Fiscal Year, (b) the financial statements of the Borrower
and its Subsidiaries, on a consolidated and consolidating basis, for the Fiscal
Quarter ended March 31, 2011, consisting of balance sheets and the related
statements of income, stockholders’ equity and cash flows for such Fiscal
Quarter, (c) the management letters related to the financial statements
referenced in clauses (a) and (b), (d) draft unaudited financial statements of
the Borrower and its Subsidiaries, on a consolidated and consolidating basis,
for the Fiscal Quarter ended June 30, 2011, consisting of balance sheets and the
related statements of income, stockholders’ equity and cash flows for such
Fiscal Quarter, in the case of clauses (c) and (d), certified by the chief
financial officer or the executive vice president of accounting and finance of
the Borrower that they fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year end
adjustments.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and each Subsidiary of the
Borrower ending on December 31 of each calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Obligations with respect to Letters of Credit issued by such
Issuing Bank other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Future Gaming Facility” means (i) any Gaming Facility owned or operated, or to
be owned or operated, by the Borrower or its Subsidiaries after the Closing Date
but which is not owned or operated by the Borrower or its Subsidiaries on the
Closing Date and (ii) gaming operations initially conducted following the
Closing Date at a Gaming Facility owned or operated by

 

12

--------------------------------------------------------------------------------


 

the Borrower as a result of the approval of additional permitted gaming
activities by the applicable Gaming Authorities.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect on the Closing Date, consistently applied throughout the periods to which
reference is made.

 

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter in
existence, or any officer or official thereof, or any other agency, in each
case, with authority to regulate any gaming or racing operation (or proposed
gaming or racing operation) owned, managed or operated by the Borrower and its
Subsidiaries.

 

“Gaming Equipment” means video lottery terminals, slot machines, table games and
other gaming equipment permitted to be installed under applicable Gaming Laws
governing the Gaming Facility in which such Gaming Equipment will be installed,
and any related signage, accessories, surveillance and peripheral equipment.

 

“Gaming Facility” means any gaming or pari-mutuel wagering establishment and
other Property or assets directly ancillary thereto or used in connection
therewith, including any building, restaurant, hotel, theater, parking
facilities, retail shops, spa, land, golf courses and other recreation and
entertainment facilities, vessel, barge, ship and equipment, owned or operated
by the Borrower or its Subsidiaries.

 

“Gaming Law” means the provisions of any gaming or racing laws or regulations of
any jurisdiction or jurisdictions to which any of the Borrower and its
Subsidiaries is, or may at any time after the date of this Agreement, be
subject.

 

“Gaming License” means any Permit required to own, lease, operate or otherwise
conduct gaming or racing activities of the Borrower and its Subsidiaries,
including all licenses granted under Gaming Laws.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Body” means any agency, bureau, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
administrative, judicial, legislative, executive, regulatory, police or taxing
authority of any government, whether supranational, national, federal, state,
regional, provincial, local, domestic or foreign.

 

“Guarantors” means, collectively, the following (together with their respective
successors and assigns):  (a) each of the domestic Subsidiaries of the Borrower
listed on the signature pages hereto and (b) each other entity which becomes a
Guarantor pursuant to Section 5.14 (each sometimes being referred to herein
individually as a “Guarantor”).

 

“Guaranty” means the guaranty agreement substantially in the form set forth in
Exhibit C.

 

13

--------------------------------------------------------------------------------


 

“Guaranty Agreement” means the Guaranty, dated as of even date herewith, by and
among MPI, PIDI, SDI and Administrative Agent, whereby each of MPI, PIDI and SDI
shall have guarantied the Obligations.

 

“Hazardous Materials” means any hazardous or toxic substance, waste,
contaminant, pollutant, gas or material, including, without limitation,
radioactive materials, oil, petroleum and petroleum products and constituents
thereof, which are regulated under any Environmental Law, including, without
limitation, any substance, waste or material which is (a) designated a
“pollutant,” “hazardous substance,” “extremely hazardous substance” or “toxic
chemical” under any Environmental Law, or (b) regulated as hazardous or toxic in
any way under the Regulations of any state where any Credit Party conducts its
business or owns any real property or has any leasehold or in which any Relevant
Property is located.

 

“Hedging Obligations” means, with respect to any Credit Party, any obligations
of such Credit Party owed to any Secured Party (or any of its affiliates) under
any agreements or documents (such agreement or documents, “Swap Agreements”)
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging any Credit Party’s (or its
Subsidiary’s) exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security, or currency valuations or commodity prices.

 

“Hotel/Casino Facility” means, individually, and “Hotel/Casino Facilities”
means, collectively, reference to the MPI Hotel/Casino Facilities, the SDI
Facility and the PIDI Facility, in each case, including any future expansions
thereof, related thereto or used in connection therewith, and all appurtenances
thereto.

 

“Immaterial Subsidiary” means any Unrestricted Subsidiary designated by the
Borrower as an Immaterial Subsidiary; provided, that all such designated
subsidiaries may not in the aggregate at any time have total assets (calculated
in accordance with GAAP) in excess of an aggregate amount of $7.5 million based
on the Borrower’s most recent internally-available financial statements.

 

“Indebtedness” means, with respect to any Person, without duplication, the
following:  (a) all indebtedness of such Person for borrowed money; (b) all
obligations of such Person for the deferred purchase price of property or
services other than accounts payable and accrued liabilities that would be
classified as current liabilities under GAAP which payables and expenses are
incurred in respect of property or services purchased in the ordinary course of
business; (c) all obligations of such Person evidenced by notes, bonds,
debentures or similar borrowing or securities instruments; (d) all obligations
of such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person; (e) all
Capital Lease Obligations of such Person as lessee; (f) all obligations of such
Person in respect of banker’s acceptances and letters of credit (to the extent
not cash collateralized); (g) all net obligations of such Person in respect of
any Hedging Obligations and Cash Management Obligations; (h) all obligations of
such Person in respect of any guaranty by such Person of any obligation of
another Person of the type described in clauses (a) through (g) of this
definition; and (i) all obligations of another Person of the type described in
clauses (a) through (h) secured by a Lien on the property or assets of such
Person (whether or not such Person is otherwise liable for such obligations of
such other Person).

 

“Indemnitee” has the meaning set forth in Section 7.3 hereof.

 

14

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Intellectual Property” means, collectively, all copyrights, all patents and all
trademarks, together with:  (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all licenses or user or
other agreements granted to any Credit Party with respect to any of the
foregoing, in each case whether now or hereafter owned or used including the
licenses or other agreements with respect to any Collateral; (c) all customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer and automatic machinery software and programs; (d)
all field repair data, sales data and other information relating to sales or
service of products now or hereafter manufactured; (e) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; and (f)
all causes of action, claims and warranties, in each case, now or hereafter
owned or acquired by any Credit Party in respect of any of the items listed
above.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, by and among the Borrower, the Guarantors party thereto, the
Collateral Agent, the Trustee, the Second Lien Collateral Agent and the other
Persons from time to time party thereto, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA for the four-Fiscal Quarter period then ending,
to (b) consolidated Interest Expense for such four Fiscal Quarter period (it
being understood and agreed that for the calculation of Interest Coverage Ratio
only, consolidated Interest Expense shall exclude any original issue discount,
deferred financing fees or other similar non-cash interest).

 

“Interest Expense” means, for any period, as to any Person, as determined in
accordance with GAAP, the total interest expense of such Person, whether paid or
accrued during such period (including the interest component of Capital Lease
Obligations for such period, the amortization of loan origination or structuring
fees, original issue discount and any consent fee paid or accrued in favor of
the holders of the Secured Notes), including, without limitation, discounts in
connection with the sale of any Accounts and bank fees, commissions, discounts
and other fees and charges owed with respect to letters of credit, banker’s
acceptances or similar instruments, in each case attributable to such Person.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
day of each month, commencing on the first such date to occur after the Closing
Date; and (ii) any LIBOR Loan, the last day of each Interest Period applicable
to such LIBOR Loan; provided that in the case of each Interest Period of longer
than three months “Interest Payment Date” shall also include the date that is
ninety (90) days after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a LIBOR Loan, an interest period of
one-, two-, three- or six-months, as selected by the Borrower in the applicable
Borrowing Certificate or Conversion/Continuation Notice, (i) initially,
commencing on the date of the Borrowing or Conversion/Continuation Date thereof,
as the case may be; and (ii) thereafter, commencing on the day on which the
immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest

 

15

--------------------------------------------------------------------------------


 

Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to clause (c), of this definition, end
on the last Business Day of a calendar month; and (c) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Maturity
Date.

 

“Interest Rate Agreement” means, for any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or other
similar agreement or arrangement.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (a) any direct or indirect purchase, redemption, retirement
or other acquisition for value by any Credit Party of, or of a beneficial
interest in, any of the Securities (including any Capital Stock) of any Person
and (b) any direct or indirect loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by any
Credit Party to any other Person (other than the Borrower or any of its
Subsidiaries), including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person and/or constitute ordinary trade credit extended in the ordinary
course of business.  The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

 

“Issuing Bank” means JPMCB in its capacity as issuer of Letters of Credit
hereunder, or such other Lender acceptable to both the Borrower and the
Administrative Agent as an Issuing Bank hereunder pursuant to Section 2.16;
provided that such Lender has agreed to be an Issuing Bank.

 

“JPMCB” has the meaning set forth in the preamble hereof.

 

“Knowledge” means, with respect to any Credit Party as the context requires, the
knowledge of any of such Credit Party’s Authorized Officers after notice and
reasonable inquiry by such Authorized Officers.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“LC Reimbursement Obligation” means, for any Letters of Credit, the obligations
of any Person to pay any amounts due in connection therewith.

 

16

--------------------------------------------------------------------------------


 

“LC Sublimit” means, at any time, the lesser of (i) $10 million, as such amount
may be decreased pursuant to Section 2.16 from time to time, and (ii) the
Revolving Commitments at such time.

 

“Landlord Access Agreement” means a landlord access agreement in a form
reasonably satisfactory to Administrative Agent.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lenders.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.7(b)(ii).

 

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) total consolidated Indebtedness for the Borrower and its Subsidiaries as of
such day, to (b) Consolidated EBITDA for the four Fiscal Quarter period ending
on such date.

 

“Liabilities” has the meaning set forth in Section 10.4(d) hereof.

 

“LIBOR” means, as to any Revolving Loan for any Interest Period, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1%) (a) the rate quoted by Bloomberg Information Service (or by any
successor or substitute for such Service, or any successor to or substitute for
such Service, providing rate quotations comparable to those currently provided
by such Service, as determined by Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on the
applicable Interest Rate Determination Date, as the rate for Dollar deposits
with a maturity comparable to such Interest Period.  If such rate is not
available at such time for any reason, LIBOR as to any LIBOR Loan for any
Interest Period shall be the arithmetic mean (rounded upward, if necessary, to
the next 1/16 of 1%) of the offered quotations of at least two Reference Banks
to the prime banks in the London interbank market for dollar deposits with a
maturity comparable to such Interest Period at approximately 11:00 a.m., London
time, on the applicable Interest Rate Determination Date, by (b) an amount equal
to (i) one minus (ii) the LIBOR Reserve Requirement.  For purposes of this
definition, “Reference Banks” shall mean major banks in the London interbank
market reasonably selected by Administrative Agent.

 

“LIBOR Loans” means Revolving Loans bearing interest at a rate determined by
reference to LIBOR.

 

“LIBOR Reserve Requirement” means for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board of Governors of the Federal Reserve System or other

 

17

--------------------------------------------------------------------------------


 

Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System) maintained by a member bank of the Federal Reserve
System.  The rate of interest on LIBOR Loans shall be adjusted automatically on
and as of the effective date of any change in the LIBOR Reserve Requirement.

 

“License Agreement” has the meaning assigned to such term in Section 4.1(s).

 

“Lien” means any encumbrance, mortgage, pledge, hypothecation, hypothec, charge,
lien, assignment or other security interest of any kind securing any obligation
of any Person.

 

“Loan” means any of a Revolving Loan and a Swingline Loan.

 

“Loan Document” means any of this Agreement, the Revolving Notes (if any), the
Security Documentation, the Intercreditor Agreement, the Guaranty Agreement and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of Administrative Agent or any Lender in connection
herewith.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, prospects or condition (financial or otherwise)
of the Borrower and all of its Subsidiaries taken as a whole or (b) the ability
of the Borrower or any other Credit Party to perform its obligations hereunder
or under of any of the other Loan Documents.

 

“Material Contracts” means, with respect to any Person, each contract listed on
Schedule 4.1(v), each contract which is a replacement or a substitute for any
contract listed on such Schedule and each other contract to which such Person is
a party which is material to the business, financial condition, operations,
performance, properties or reasonably foreseeable business prospects of such
Person and its Subsidiaries, taken as a whole.

 

“Maturity Date” means the earlier of (a) the five year anniversary of the
Closing Date and (b) the date on which the Revolving Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

 

“Material Real Property” means any real property owned by the Borrower or any
Guarantor in fee simple with a cost in excess of $10.0 million (provided that
such $10.0 million threshold shall not be applicable in the case of Real
Property that is integrally related to the ownership or operation of any of the
Borrower’s Gaming Facilities or otherwise necessary for Real Property that
constitutes Collateral to be in compliance with all requirements of law
applicable to such Real Property).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Mining Agreement” means the Mining Agreement between Independence Recycling
Inc. and Mountaineer Park, Inc.

 

18

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage substantially in the form of Exhibit G.

 

“Mortgaged Property” shall mean (i) Closing Date Mortgaged-Property, (ii)
Post-Closing Mortgaged Property and (iii) each Real Property, if any, which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.14.

 

“MPI” means Mountaineer Park, Inc., a West Virginia corporation.

 

“MPI Hotel/Casino Facilities” means the racetrack, hotel and casino business and
related activities conducted on the MPI Real Property known as “Mountaineer
Casino, Racetrack & Resort,” “Mountaineer Racetrack & Gaming Resort,”
“Mountaineer Lodge” and “Woodview Golf Course.”

 

“MPI Real Property” means the real property that is particularly described on
Exhibit I.

 

“MTR Stock Pledge Agreement” means the Stock Pledge Agreement between the
Borrower and the Administrative Agent, whereby the Borrower shall pledge the
Capital Stock of MPI and SDI as security for the Obligations, to the extent
permitted by the applicable Gaming Authority.

 

“Multiemployer Plan” means any plan which is a “multi-employer plan” as defined
in Section 3(37) of ERISA.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (a) any cash
payments or cash proceeds received by the Borrower or any of its Subsidiaries
(i) under any casualty, business interruption or “key man” insurance policies in
respect of any covered loss thereunder or (ii) as a result of the taking of any
assets of the Borrower and any of its Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(b)(i) any actual and reasonable costs incurred by the Borrower and any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
the Borrower or such Subsidiary in respect thereof, and (ii) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (a)(ii) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Sections 7.9 and 10.1 and (ii) has been approved by
the Required Lenders.

 

“Non-Core Land” means each of the following parcels of land, each of which is
immaterial to the Borrower’s gaming operations and as to which the Borrower has
no intention to develop:

 

(a)                                  the 255.896 acre parcel of land known as
the “Quarry Parcel” in Hancock, West Virginia;

 

(b)                                 the 162.79 acre parcel of land known as the
“Woodview Golf Course” in Hancock, West Virginia;

 

19

--------------------------------------------------------------------------------


 

(c)                                  the 11.45 acre parcel of land known as the
“Downs Property” in Erie, Pennsylvania;

 

(d)                                 the 25 acre parcel of land known as the
“International Paper” site in Erie, Pennsylvania;

 

(e)                                  the 130 acre parcel of land known as the
“Troyer Parcel” in Erie, Pennsylvania;

 

(f)                                    the 82.373 acre parcel of land known as
the “Green Shingle” in Erie, Pennsylvania;

 

(g)                                 the approximately 390 acre portion of the
land known as the “Original Mountaineer Parcel” which is located to the east of
State Route 2 site in Hancock, West Virginia;

 

(h)                                 the 97.706 acre parcel of land known as the
“Coldwell Parcel” in Hancock, West Virginia;

 

(i)                                     the 65.315 acre parcel of land known as
the “Hazel Parcel” in Hancock, West Virginia;

 

(j)                                     the 69.09323 acre parcel of land known
as the “Kource Parcel” site in Hancock, West Virginia;

 

(k)                                  the 1.755 acre parcel of land known as the
“Glover/Daily Double Parcel” in Hancock, West Virginia;

 

(l)                                     the 6.788 acre parcel of land known as
the “Jusczak Parcel” in Hancock, West Virginia;

 

(m)                               the 5.77 acre parcel of land known as the “J&T
Parcel” in Hancock, West Virginia;

 

(n)                                 the 109.01 acre parcel of land known as the
“LSW Sanitation Parcel” in Hancock, West Virginia;

 

(o)                                 the 0.92 acre parcel of land known as the
“Smith Parcel” in Hancock, West Virginia;

 

(p)                                 the 70.213 acre parcel of land known as the
“Watson Parcel” site in Hancock, West Virginia;

 

(q)                                 the 6.65 acre parcel of land known as the
“Phillips Parcel” in Hancock, West Virginia;

 

(r)                                    the 234.99 acre parcel of land known as
the “Logan/Realm Parcel” in Hancock, West Virginia;

 

(s)                                  the approximately 0.955 acre parcel of land
known as the “Jefferson School Parcel” in Hancock, West Virginia;

 

20

--------------------------------------------------------------------------------


 

(t)                                    the 1.95 acre parcel of land known as the
“Carter Parcel” in Hancock, West Virginia;

 

(u)                                 the 0.084 acre parcel of land known as the
“Maffeo Parcel” in Erie, Pennsylvania;

 

(v)                                 the 37.11 acre parcel of land known as the
“Mara Parcel” in Franklin County, Ohio;

 

(w)                               the 38.017 acre parcel of land known as the
“BOC Gas Parcel” in Hancock, West Virginia;

 

(x)                                   the 0.026 acre parcel of land known as the
“Francis Parcel” in Allegheny County, Pennsylvania; and

 

(y)                                 the 0.028 acre parcel of land known as the
“Carmody Parcel” in Allegheny County, Pennsylvania.

 

“Note” means each Revolving Note and Swingline Note made by the Borrower in
favor of a Lender evidencing Loans made by such Lender, substantially in the
form of Exhibit B-1 or B-2, as applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means all Indebtedness, obligations and liabilities of each Credit
Party from time to time owed to Administrative Agent, the Lenders or any of
them, direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under this
Agreement or any other Loan Document or in respect of any Loan, any note or any
other instruments at any time evidencing any obligation under this Agreement or
any other Loan Document or any Hedging Obligations or Cash Management
Obligations (including under any of the Revolving Loans made or reimbursement or
other monetary obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof), whether for principal,
prepayment premium, interest (including, without limitation, interest, as
provided in this Agreement accruing after the filing of a petition initiating
any insolvency proceedings, whether or not such interest accrues or is
recoverable against the Borrower after the filing of such petition for purposes
of the Bankruptcy Code or is an allowed claim in such proceeding), fees,
(including, without limitation, fees accruing after the filing of a petition
initiating any insolvency proceedings, whether or not such fees accrue or are
recoverable against the Borrower after the filing of such petition for purposes
of the Bankruptcy Code or is an allowed claim in such proceeding) expenses,
indemnification or otherwise.

 

 “Ohio License” means the authorization, approval or other similar permission by
the Governor, legislature or other regulatory authority of the State of Ohio
enabling the installation and operation video lottery terminals at Scioto Downs
Racetrack in Columbus, Ohio.

 

“Oil & Gas Leases” means the two Paid-Up Oil & Gas Leases each dated May 10,
2011 between Mountaineer Park, Inc. and Chesapeake Appalachia, L.L.C.

 

21

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning assigned to such term in clause (d) of Section
10.4(a).

 

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA (other than a Multiemployer Plan) which is subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA and which is sponsored, maintained
or contributed to by, or required to be contributed by, the Borrower, any
Subsidiary of the Borrower or any of their respective ERISA Affiliates and any
“employee benefit plan” as defined in Section 3(3) of ERISA (other than a
Multiemployer Plan) which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA and which was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any Subsidiary of the
Borrower or any of their respective ERISA Affiliates with respect to which the
Borrower or any of its Subsidiaries could incur liability.

 

“Permit” means any permit, license, approval, consent, permission, notice,
franchise, confirmation, endorsement, waiver, certification, registration,
qualification, clearance or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any federal, state, provincial, local or foreign Regulation.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person; provided,

 

(a)                                  immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b)                                 all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable permits;

 

(c)                                  in the case of the acquisition of Capital
Stock, all of the Capital Stock acquired or otherwise issued by such Person or
any newly formed Guarantor in connection with such acquisition shall be owned
100% by the Borrower or a Guarantor thereof, and to the extent such Person is a
domestic Subsidiary of the Borrower or a Guarantor, to the extent permitted by
any relevant Gaming Authorities, the Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Borrower, take
proper actions to cause such domestic Subsidiary to be a “Grantor” under the
Security Documentation;

 

(d)                                 the Borrower and its Subsidiaries shall be
in compliance with (i) the negative covenants and (ii) the financial covenants,
in each case, on a pro forma basis after giving effect to such acquisition as of
the last day of the Fiscal Quarter most recently ended;

 

(e)                                  any Person or assets or division as
acquired in accordance herewith shall be in same business or lines of business
(or reasonably related or incidental thereto) in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date;

 

22

--------------------------------------------------------------------------------


 

(f)                                    the Borrower shall have delivered to
Administrative Agent at least five Business Days prior to such proposed
acquisition, a compliance certificate evidencing compliance as required by
clause (e) above, together with all relevant financial information with respect
to such acquired assets, including, without limitation, the aggregate
consideration for such acquisition and any other information required to
demonstrate such compliance; and

 

(g)                                 the acquisition shall have been approved by
the board of directors or other governing body or controlling Person of the
Person acquired or the Person from whom such assets or division is acquired.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
replacement, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended; provided that any refinancing of the Secured Notes shall have a final
maturity date that is at least six months following the Maturity Date, (c) at
the time thereof, no Event of Default shall have occurred and be continuing, and
(d) (i) to the extent such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended, (ii) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is secured by Liens that are
subordinated to the Liens securing the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
secured by Liens that are subordinated to the Liens securing the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least ten Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
ten Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iv) such
modification, refinancing, replacement, refunding, renewal or extension is
incurred by the Person who is

 

23

--------------------------------------------------------------------------------


 

the obligor of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PGCB” means the Pennsylvania Gaming Control Board and any successor thereto.

 

“PIDI” means Presque Isle Downs, Inc., a Pennsylvania corporation.

 

“PIDI Facility” means the racetrack, hotel and casino business and related
activities conducted on the PIDI Real Property known as “Presque Isle Downs.”

 

“PIDI Real Property” means the real property that is particularly described on
Exhibit J.

 

“Pre-Closing Diligence Certificate” means a certificate in form satisfactory to
Administrative Agent that provides information with respect to the personal or
mixed property of each Credit Party.

 

“Post-Closing Mortgaged Property” has the meaning set forth in Section 5.18
hereto.

 

“Principal Office” means, for Administrative Agent, its office located at 383
Madison Avenue, New York, NY 10017, or such other office as Administrative Agent
may from time to time designate in writing to the Borrower, the Issuing Bank and
each Lender.

 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, Capital Stock in any other Person.

 

“Projections” has the meaning set forth in Section 5.1(d).

 

“Rating Agencies” has the meaning set forth in Section 10.4(d) hereof.

 

“Register” has the meaning set forth in Section 2.5(b).

 

“Regulation” means each applicable law, rule, regulation, order, guidance or
recommendation (or any change in its interpretation or administration) by any
Governmental Body, central bank or comparable agency and any request or
directive (whether or not having the force of law) of any of those Persons and
each judgment, injunction, order, writ, decree or award of any Governmental
Body, arbitrator or other Person.

 

“Related Business” means the business conducted (or proposed to be conducted) by
the Borrower and its Subsidiaries in connection with any Gaming Facility and any
and all reasonably related businesses necessary for, in support, furtherance or
anticipation of and/or ancillary to or in preparation for, such business
including, without limitation, the development, expansion or operation of any
Gaming Facility (including any land-based, dockside, riverboat or other type of
casino), owned or to be owned, leased or managed by the Borrower or one of its
Subsidiaries.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

24

--------------------------------------------------------------------------------


 

“Relevant Property” means, for the Borrower and its Subsidiaries, all sites,
facilities, locations, real property and leaseholds (a) presently owned, leased,
used or operated, or owned, leased, used or operated by the Borrower or any of
its Subsidiaries (whether or not such properties are currently owned, leased,
used or operated by any Credit Party), (b) at which any Hazardous Material has
been transported, disposed, treated, stored or released by the Borrower or any
of its Subsidiaries, or (c) that are directly adjacent to any sites, facilities,
locations, real property or leaseholds presently owned, leased, used or
operated, or owned, leased, used or operated by the Borrower or any of its
Subsidiaries.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposure and unused Revolving Commitments at such time.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of Capital Stock to the holders of that class,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of the Borrower or its Subsidiaries now or hereafter outstanding;
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or its Subsidiaries now or hereafter outstanding; (d)
management or similar fees payable to any shareholder of the Borrower or any of
its Affiliates; and (e) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, the Secured Notes, any unsecured Indebtedness or any subordinated
Indebtedness.

 

 “Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 2.1 or in the applicable Assignment and
Assumption, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Revolving Commitments as of the
Closing Date is $20 million.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to but excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
date that is five years after the Closing Date and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment as of such date; and (ii) after the termination of
the Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of Issuing Bank,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swingline Lender, the aggregate outstanding principal amount of all
Swingline Loans (net of any participations therein by other

 

25

--------------------------------------------------------------------------------


 

Lenders), and (e) the aggregate amount of all participations therein by that
Lender in any outstanding Swingline Loans, in each case as of such date.

 

“Revolving Credit Facility” has the meaning set forth in the Recitals hereto.

 

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1(a).

 

“Revolving Note” means a promissory note made by the Borrower to a Lender,
substantially in the form of Exhibit B-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“SDI” means Scioto Downs, Inc., an Ohio Corporation.

 

“SDI Facility” means the real property, improvements and appurtenances located
on the SDI Real Property on which SDI owns and operates a harness horse racing
facility with parimutuel wagering known as “Scioto Downs.”

 

“SDI Real Property” means the real property that is particularly described on
Exhibit K.

 

“Sale/Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement pursuant to which Property is sold or transferred by such
Person or a Subsidiary of such Person and within six months thereafter is leased
back from the purchaser or transferee thereof by such Person or one of its
Subsidiaries.

 

“Scioto Downs Offer” means the offer by the Borrower to repurchase $150.0
million in aggregate principal amount of Secured Notes at price in cash equal to
100% of the aggregate principal amount of the Secured Notes repurchased, plus
all accrued and unpaid interest and any additional interest on the Secured Notes
repurchased, if neither the Borrower nor any other Credit Party is granted the
Ohio License prior to June 1, 2012, (or such earlier date selected by the
Borrower following its reasonable determination that no Credit Party will obtain
the Ohio License prior to June 1, 2012) pursuant to the Secured Notes Indenture.

 

“Second Lien Collateral Agent” means Wilmington Trust, National Association, a
national banking association, as collateral agent for the Second Lien Secured
Parties (as defined in the Intercreditor Agreement).

 

“Second Lien Trustee” means Wilmington Trust, National Association, a national
banking association, as trustee under the Secured Notes Indenture.

 

“Secured Notes” means the 11.50% Senior Secured Second Lien Notes due 2019
issued by the Borrower under the Secured Notes Indenture.

 

“Secured Notes Indenture” means the Indenture, dated as of August 1, 2011, among
the Borrower, as issuer, the guarantors party thereto, the Second Lien
Collateral Agent and the Second Lien Trustee, governing the Secured Notes and
the Secured PIK Notes.

 

26

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank and all other holders of First Lien Obligations at such time,
including without limitation, the parties to any Hedging Obligations or Cash
Management Obligations, if any.

 

“Secured PIK Notes” means the PIK Notes issued by the Borrower under the Secured
Notes Indenture.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securitization” has the meaning set forth in Section 10.4(d) hereof.

 

“Securitization Parties” has the meaning set forth in Section 10.4(d) hereof.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of even
date herewith, by and among the Borrower, the Guarantors and Administrative
Agent, as collateral agent for the Secured Parties, substantially in the form of
Exhibit F.

 

“Security Documentation” or “Security Documents” means the Security Agreement,
the Trademark Security Agreements, the Stock Pledge Agreements, the Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Loan Documents (including,
without limitation, all UCC financing statements) in order to grant to
Administrative Agent, for the benefit of the Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit 3.1(l).

 

“Solvent” means, at any time with respect to any Person, that at such time such
Person (a) is able to pay its debts as they mature and has (and has a reasonable
basis to believe it will continue to have) sufficient capital (and not
unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

“Stock Pledge Agreement” means the MTR Stock Pledge Agreement and any other
stock pledge agreement, substantially in the form of Exhibit L, required to be
delivered by the Credit Parties to the Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof, provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding; provided, further, that
Unrestricted Subsidiaries shall be excluded from this definition, for so long as
such Unrestricted Subsidiaries, either individually or in the aggregate, are
Immaterial Subsidiaries.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, or such other Lender acceptable to both the Borrower
and the Administrative Agent as an Swingline Lender hereunder pursuant to
Section 2.15; provided that such Lender has agreed to be an Issuing Bank.

 

“Swingline Loan” means a Loan made pursuant to Section 2.15.

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.15(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swingline Note” means a promissory note made by the Borrower to the Swingline
Lender, substantially in the form of Exhibit B-2, either as originally executed
or as the same may from time to time be supplemented, modified, amended,
renewed, extended or supplemented.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto, provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net or gross income, profits or gains
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its applicable lending office)
or franchise or similar taxes imposed on in lieu of such taxes and any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located.

 

“Title Policy” has the meaning set forth in Section 3.1(r).

 

“Trademark Security Agreement” has the meaning set forth in the Security
Agreements.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

28

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) Three Rivers Gaming, Inc, a Pennsylvania
corporation; Keystone State Development, Inc., a Pennsylvania corporation;
Mountaineer Magic, Inc., a West Virginia corporation; Speakeasy Gaming of Reno,
Inc., a Nevada corporation; Golden Palace Casinos, a Minnesota Corporation;
RacelineBet, Inc., an Oregon corporation, Excal Energy Operating, Inc., an Ohio
corporation; Mid-America Racing, Inc., an Ohio corporation; Excal Energy
Corporation, a Michigan corporation; Jackson Trotting Association, LLC, a
Michigan limited liability company; Crystal Exploration Co., Inc., a Michigan
corporation; MTR-Harness, Inc., a Minnesota corporation; Jackson Racing, Inc., a
Michigan corporation; Speakeasy Gaming of Las Vegas, Inc., a Nevada corporation;
ExCal Energy Operating, Inc., an Ohio corporation; SDRS, Inc., an Ohio
corporation; Keystone Downs, LLC, a Pennsylvania limited liability company; and
Keystone State Properties, LLC, a Pennsylvania limited liability company; and
(b) any subsidiary of an Unrestricted Subsidiary.

 

“Unsuitable Lender” has the meaning set forth in Section 10.4(e).

 

“Voting Stock” means securities of any class or classes of a Person, the holders
of which are ordinarily , in the absence of contingencies, entitled to vote for
corporate directors (or Persons performing equivalent functions).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

Section 1.2                                   Accounting Terms.  Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP. 
Financial statements and other information required to be delivered by the
Borrower to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP (and delivered together with the reconciliation
statements provided for in Section 5.1(f), if applicable).  Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Financial Statements.

 

ARTICLE II

The Loans

 

Section 2.1                                   Revolving Commitments.

 

(a)                                  During the Revolving Commitment Period,
subject to and upon the terms and conditions hereof and relying on the
representations and warranties set forth herein, each Lender, severally, and not
jointly and severally, agrees to make Revolving Loans and to acquire
participations in any Letters of Credit or Swingline Loans to the Borrower in
the aggregate amount up to but not exceeding such Lender’s Revolving
Commitment.  No Lender shall have an obligation to make a Revolving Loan in
excess of such Lender’s Applicable Percentage of the Revolving Commitment. 
Amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period.  Each Lender’s Revolving Commitment
shall expire on the Revolving Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Commitments shall be paid in full no later than such date.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Each Lender’s unfunded Revolving Commitment
shall terminate immediately and without further action on the Revolving
Commitment Termination Date.

 

(c)                                  The Revolving Loans shall (i) bear interest
as provided in Section 2.6 hereof and (ii) be entitled to the security
interests, Collateral and other rights and benefits provided pursuant to the
other Loan Documents.

 

Section 2.2                                   Borrowing Mechanics for Revolving
Loans.

 

(a)                                  Revolving Loans that are Base Rate Loans or
LIBOR Loans shall be made, in each case, in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount as shall constitute the entire Revolving Commitment then
available).

 

(b)                                 Whenever the Borrower desires that the
Lenders make Revolving Loans, the Borrower shall deliver to Administrative Agent
a fully executed Borrowing Certificate (a) in the case of LIBOR Loans, not later
than 11:00 a.m. (New York City time) at least three (3) Business Days in advance
of the proposed Borrowing Date (other than the Closing Date), or (b) in the case
of Base Rate Loans, not later than 11:00 am (New York City time) at least two
(2) Business Days in advance of the proposed Borrowing Date (other than the
Closing Date), which Borrowing Date shall be a Business Day.

 

(c)                                  Notice of receipt of each Borrowing
Certificate in respect of Revolving Loans, together with the amount of each
Lender’s Applicable Percentage thereof shall be provided by Administrative Agent
to each applicable Lender by facsimile with reasonable promptness, but
(provided, Administrative Agent shall have received such notice by 11:00 a.m.
(New York City time)) not later than 11:00 a.m. (New York City time) on the next
Business Day following Administrative Agent’s receipt of such Borrowing
Certificate from the Borrower.

 

(d)                                 Each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 12:00 p.m. (New
York City time) on the applicable Borrowing Date by wire transfer of same day
funds in Dollars, at Administrative Agent’s Principal Office.  Upon satisfaction
or waiver of the conditions precedent specified herein, Administrative Agent
shall make the proceeds of such Revolving Loans available to the Borrower on the
applicable Borrowing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Revolving Loans received by Administrative
Agent from Lenders to be credited to an account of the Borrower designated in
writing to Administrative Agent.

 

Section 2.3                                   Applicable Percentages.  All Loans
shall be made, and all participations shall be purchased, by Lenders
simultaneously and proportionately to their respective Applicable Percentages,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

Section 2.4                                   Use of Proceeds.  (a) The proceeds
of the Revolving Loans shall be used by the Borrower solely (i) to refinance
existing debt, (b) to finance the ongoing working capital and general corporate
needs of the Borrower and its Subsidiaries, (c) to finance capital expenditures,
and (d) to pay transaction fees and expenses incurred in respect of the
transactions contemplated hereby.  No portion of the proceeds of the Revolving
Loans shall be used by the Borrower or any Subsidiary of the Borrower in any
manner that might cause such Borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act, in each case as in effect on the date or dates of such Borrowing
and such use of proceeds.

 

30

--------------------------------------------------------------------------------


 

Section 2.5                                   Evidence of Debt; Register; Notes.

 

(a)                                  Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Indebtedness of the Borrower to such Lender, including the amounts of the
Revolving Loans owed to it and each repayment and prepayment in respect
thereof.  Any such recordation shall be conclusive and binding on the Borrower,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitment,
Revolving Loans or the Borrower’s Obligations in respect of any Revolving Loans;
and provided, further, in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.

 

(b)                                 Register.  Administrative Agent shall
maintain, as agent for the Lenders, at Administrative Agent’s Principal Office,
a register for the recordation of the names and addresses of each Lender and the
Revolving Loans owed to each Lender (the “Register”).  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Administrative Agent shall
record in the Register the fees, interest and the outstanding balance of the
Revolving Loans, and each repayment or prepayment in respect of the principal
amount of and interest, fees and other amounts with respect to the Revolving
Loans, and any such recordation shall be conclusive and binding on the Borrower
and each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect the principal
outstanding amount of the Revolving Loans, or the Borrower’s Obligations in
respect thereto.  No transfer of the Revolving Loans and/or any interests
therein shall be effective until such transfer is recorded in the Register.  The
Borrower hereby designates the entity serving as Administrative Agent to serve
as the Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.5, and the Borrower hereby agrees that, to the extent
such entity serves in such capacity, the entity serving as Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees” pursuant to Section 7.3.

 

(c)                                  Notes.  If so requested by any Lender by
written notice to the Borrower (with a copy to Administrative Agent) prior to
any Credit Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.4) on the Credit Date (or, if such request is delivered after the
Credit Date, promptly after the Borrower’s receipt of such request) a Revolving
Note (in the form of Exhibit B-1) or a Swingline Note (in the form of Exhibit
B-2), as applicable, to evidence such Lender’s Loans.

 

Section 2.6                                   Interest.

 

(a)                                  Applicable Rates.  Except as otherwise set
forth herein, the each Loan outstanding shall bear interest on the unpaid
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) at a rate per annum equal to (i) if a LIBOR Loan,
LIBOR plus the Applicable Margin, (ii) if a Base Rate Loan, the Base Rate plus
the Applicable Margin and (iii) if a Swingline Loan, the Base Rate plus the
Applicable Margin.

 

(b)                                 Determining the Applicable Rate of
Interest.  The basis for determining the rate of interest with respect to any
Revolving Loan, and the Interest Period with respect to any LIBOR Loan, shall be
selected by the Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Borrowing Certificate or Conversion/Continuation
Notice, as the case may be.  If on any day a Revolving Loan is outstanding with
respect to which a Borrowing Certificate or Conversion/Continuation Notice has
not been delivered to Administrative Agent in accordance with the terms hereof
specifying the applicable

 

31

--------------------------------------------------------------------------------


 

basis for determining the rate of interest, then for that day such Revolving
Loan shall be a Base Rate Loan.

 

(c)                                  LIBOR Periods.  In connection with LIBOR
Loans there shall be no more than ten (10) Interest Periods outstanding at any
time.  In the event the Borrower fails to specify between a Base Rate Loan or a
LIBOR Loan in the applicable Borrowing Certificate or Conversion/Continuation
Notice, such Loan (if outstanding as a LIBOR Loan) will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan).  In the event the
Borrower fails to specify an Interest Period for any LIBOR Loan in the
applicable Borrowing Certificate or Conversion/Continuation Notice, the Borrower
shall be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m.  (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBOR Loans for which an interest rate
is then being determined for the applicable Interest Period and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

 

(d)                                 Calculation of Interest Rates.  Interest
payable pursuant to Section 2.6(a) shall be computed on the basis of a 360-day
year for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Revolving Loan, the date of the making of
such Revolving Loan or the first Business Day of an Interest Period applicable
to such term or, with respect to a Base Rate Loan being converted from a LIBOR
Loan, the date of conversion of such LIBOR Loan to such Base Rate Loans, as the
case may be, shall be included, and the date of payment of such Revolving Loan
or the expiration date of an Interest Period applicable to such Revolving Loan
or, with respect to a Base Rate Loan being converted to a LIBOR Loan, the date
of conversion of such Base Rate Loan to such LIBOR Loan, as the case may be,
shall be excluded; provided, if such Revolving Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on such Revolving Loan.

 

(e)                                  Payment/Accrual of Interest.  Except as
otherwise provided herein, all interest on the Revolving Loans shall be payable
in arrears on (i) each Interest Payment Date, (ii) the date of any reduction or
termination of Revolving Commitments, and (iii) the Maturity Date.

 

(f)                                    Default Interest.  Upon the occurrence
and during the continuance of an Event of Default described in Section 8.1, the
principal amount of the Revolving Loans and, to the extent permitted by
applicable law, any past due interest payments on the Revolving Loans or any
fees or other amounts owed hereunder, in each case whether at stated maturity,
by notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest (including, without limitation, interest, as provided in this
Agreement, accruing after the filing of a petition initiating any insolvency
proceedings, whether or not such interest accrues or is recoverable against the
Borrower after the filing of such petition for purposes of the Bankruptcy Code
or is an allowed claim in such proceeding) payable on demand at a rate that is
2.0% per annum in excess of the interest rate otherwise payable hereunder with
respect to the Revolving Loans; provided, in the case of LIBOR Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Loans shall thereupon become Base Rate
Loans and shall thereafter bear interest payable upon demand at a rate which is
2.0% per annum in excess of the interest rate otherwise payable hereunder for
Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.6(f) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

(g)                                 Changed Circumstances.  If the introduction
of or any change in or in the interpretation of (in each case, after the date
hereof) any law or regulation applicable to any Lender makes it unlawful, or

 

32

--------------------------------------------------------------------------------


 

any Governmental Body asserts, after the date hereof, that it is unlawful, for
any Lender to perform its obligations hereunder to maintain the Revolving Loans
at LIBOR, such Lender shall notify Administrative Agent of such event and
Administrative Agent shall notify the Borrower of such event, and the right of
the Borrower to apply LIBOR to any subsequent Interest Period shall be suspended
until Administrative Agent shall notify the Borrower that the circumstances
causing such suspension no longer exist, and all Revolving Loans shall be
converted from LIBOR Loans to Base Rate Loans; provided, that if the date of
such repayment or proposed conversion is not the last day of an Interest Period
applicable to the Revolving Loans, the Borrower shall also pay any amount due
pursuant to Section 7.5.

 

Section 2.7                                   Fees.

 

(a)                                  The Borrower agrees to pay to
Administrative Agent, solely for its own account, fees payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(b)                                 The Borrower agrees to pay to Administrative
Agent, during the Revolving Commitment Period, for the account of the Lenders,
the following fees:

 

(i)                                     commitment fees equal to (x) the average
daily amount of Revolving Commitments that have not been funded as Revolving
Loans, times (y) .50% per annum (the “Commitment Fee”); and

 

(ii)                                  letter of credit fees equal to the
Applicable Margin for Revolving Loans maintained as LIBOR Loans on the
outstanding stated amount of Letters of Credit (the “Letter of Credit Fee”) to
be shared proportionately by the Lenders under the Revolving Credit Facility in
accordance with their participation in the respective Letter of Credit.

 

(c)                                  The Borrower agrees to pay directly to
Issuing Bank, for its own account, the following fees:

 

(i)                                     a fronting fee accruing at 0.25% per
annum on the average aggregate daily maximum amount available to be drawn under
all Letters of Credit (determined as of the close of business on any date of
determination); and

 

(ii)                                  such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(d)                                 All fees referred to in Section 2.7(c) and
2.7(d)(i) shall be calculated on the basis of a 360-day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the Revolving
Commitment Period, commencing on September 30, 2011 and terminating on the
Revolving Commitment Termination Date.

 

Notwithstanding the foregoing, any commitment fee which accrued with respect to
the Revolving Commitment of a Defaulting Lender prior to the time such Lender
became a Defaulting Lender shall not be payable by Borrower so long as such
Lender remains a Defaulting Lender except to the extent that such commitment fee
was due and payable by Borrower to the time such Lender became a Defaulting
Lender; provided that no such commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  All fees referred to in Sections 2.7(a)-(b)

 

33

--------------------------------------------------------------------------------


 

shall be paid to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Applicable
Percentage thereof.

 

Section 2.8                                   Repayment.  Subject to Sections
2.9 and 2.10, the Loans shall be due and payable, and the Borrower shall be
required to repay all of the Obligations (including, without limitation, all
accrued and unpaid principal and interest on the principal amounts of the
Loans), on the Maturity Date.

 

Section 2.9                                   Optional Prepayments and Revolving
Commitment Reductions.

 

(a)                                  Any time and from time to time, Borrower
may prepay any Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $500,000 (together with any amounts due pursuant to Section
7.5 in the case of LIBOR Loans); provided that notice of any such prepayment
shall be given to the Administrative Agent not later than 12:00 p.m. (New York
City time), on (i) the Business Day prior to the date of prepayment in the case
of Base Rate Loans (or same day notice in the case of Swingline Loans) or (ii)
the third Business Day prior to the date of prepayment in the case of LIBOR
Loans.  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.

 

(b)                                 Any time and from time to time, Borrower may
permanently reduce the Revolving Commitments or the LC Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. (New York City time) three Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an amount
that is an integral multiple of $1,000,000 and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the total outstanding would
exceed the total Revolving Commitment, or (B) the LC Sublimit if, after giving
effect thereto, the outstanding amount of LC Exposure not fully Cash
Collateralized hereunder would exceed the LC Sublimit.

 

Section 2.10                            Mandatory Repayments; Revolving
Commitment Termination.

 

(a)                                  If for any reason the total outstanding
amount at any time exceed the Revolving Commitments, Borrower shall repay within
three Business Days the Loans and/or Cash Collateralize LC Exposure in an
aggregate amount sufficient to reduce the total outstanding amount as of such
date of payment to an amount not to exceed the Revolving Commitments.

 

(b)                                 The Revolving Commitments shall terminate on
the Revolving Commitment Termination Date.

 

Section 2.11                            Application of Payments.

 

(a)                                  Application of Prepayments.  Absent a
Default or an Event of Default, any repayment of the Revolving Loans shall be
applied to repay the Revolving Loans on a pro rata basis in accordance with the
Applicable Percentage of each Lender together with all accrued and unpaid
interest on the date of such repayment.

 

(b)                                 Application of Payments following an Event
of Default.  Following the occurrence and during the continuance of an Event of
Default, all prepayments and other payments or proceeds received by
Administrative Agent hereunder or under any Security Document in respect of the
Obligations shall be applied as follows:

 

first, to the payment of all expenses specified in Section 10.3 and all fees;

 

34

--------------------------------------------------------------------------------


 

second, to the payment of all other Obligations for the ratable benefit of the
Secured Parties; and

 

third, to whomsoever may be lawfully entitled.

 

(c)                                  For the avoidance of doubt, all references
to and the use of the terms “prepay,” “prepaid,” or “prepayment” shall mean
payment of the Revolving Loans prior to the original Maturity Date and shall not
mean payment of the Revolving Loans prior to any accelerated Maturity Date.

 

Section 2.12                            General Provisions Regarding Payments.

 

(a)                                  Payments.  All payments by the Borrower of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 2:00 p.m. (New
York City time) on the date due at Administrative Agent’s Principal Office for
the account of Lenders.  All funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by the Borrower on the
next succeeding Business Day.

 

(b)                                 Non-Conforming Payments.  Administrative
Agent shall deem any payment by or on behalf of the Borrower that is not made in
same day funds prior to 2:00 p.m. (New York City time) on the date when due to
be a non-conforming payment.  Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds and (ii) the applicable next Business Day. 
Administrative Agent shall give prompt telephonic notice (confirmed in writing)
to the Borrower and each applicable Lender if any payment is non-conforming.  To
the extent any non-conforming payment may be deemed to have been received on a
date after the date such payment was due hereunder pursuant to the provisions of
the prior sentence, such failure of such payment to have been made when due will
constitute or become a Default or Event of Default to the extent so provided
under the terms of Section 8.1.  Interest shall continue to accrue on any
principal as to which a non-conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate otherwise
applicable hereunder from the date such amount was due and payable until the
date such amount is paid in full.

 

(c)                                  Distributions by Administrative Agent. 
Administrative Agent shall promptly distribute to each Lender, such Lender’s
Applicable Percentage of all payments and prepayments of principal and interest
due hereunder, together with all other amounts due thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent.

 

(d)                                 Business Days.  Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
such payment shall be made on the next succeeding Business Day (subject to the
definition of Interest Period) and such extension of time shall be included in
the computation of the payment of interest hereunder.

 

Section 2.13                            Sharing of Payments by Lenders.

 

(a)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (x) notify the Administrative Agent of
such fact and (y) purchase (for cash at face value) participations in the Loans
and such other obligations of the other

 

35

--------------------------------------------------------------------------------


 

Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

Section 2.14                            Conversion and Continuation of Revolving
Loans.

 

(a)                                  Subject to Article VII and so long as no
Default or Event of Default shall have occurred and then be continuing, the
Borrower shall have the option

 

(i)                                     to convert at any time all or any part
of any Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in
excess of that amount from Base Rate Loans to LIBOR Loans or from LIBOR Loans to
Base Rate Loans; provided, a LIBOR Loan may only be converted on the expiration
of the Interest Period applicable to such LIBOR Loan unless the Borrower shall
pay all amounts due under Section 7.5 in connection with any such conversion; or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any LIBOR Loan, to continue all or any portion of such Loan equal
to $1,000,000 and integral multiples of $500,000 in excess of that amount as a
LIBOR Loan.

 

(b)                                 The Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBOR Loan).  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBOR Loans (or telephonic notice in lieu thereof) shall
be irrevocable on and after the related Interest Rate Determination Date, and
the Borrower shall be bound to a conversion or continuation in accordance
therewith.

 

Section 2.15                            Swingline Loans.

 

(a)                                  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Commitment Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding $5.0
million or (ii) the sum of the total Revolving Credit Exposures

 

36

--------------------------------------------------------------------------------


 

plus the aggregate principal amount of outstanding Loans exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 p.m. (New York City time), on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.16(e), by remittance to the Issuing Bank)
by 3:00 p.m. (New York City time), on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m. (New York City
time), on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.2 or 
with respect to Loans made by such Lender (and Section 2.2 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

Section 2.16                            Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving Commitment
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit

 

37

--------------------------------------------------------------------------------


 

application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three Business Days) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $10.0 million and
(ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Loans shall not exceed the total Revolving
Commitments.

 

(c)                                  Expiration Date.  Maturities for Letter of
Credit shall not exceed twelve months (in the case of standby Letters of Credit)
or 180 days (in the case of trade Letters of Credit), renewable automatically
annually thereafter in the case of standby Letters of Credit.  All Letters of
Credit shall expire no later than the date that is five Business Days prior to
the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 p.m. (New York City time),
(i) two Business Days after the Borrower shall have received notice of such LC
Disbursement, if such notice is received by the Borrower prior to 10:00 a.m.
(New York City time) or (ii) three Business Days after the Borrower received
such notice, if such notice is not received prior to such time; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.14 that such payment be financed with a Base Rate Loan or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation

 

38

--------------------------------------------------------------------------------


 

to make such payment shall be discharged and replaced by the resulting Base Rate
Loan or Swingline Loan.  If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.2 with respect to Loans made by such Lender (and
Section 2.2 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Base Rate Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by

 

39

--------------------------------------------------------------------------------


 

telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.6(f) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.7(d).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VIII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default,

 

40

--------------------------------------------------------------------------------


 

such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

ARTICLE III

Conditions Precedent

 

Section 3.1                                   Conditions Precedent; Closing
Date.  The obligation of each Lender and the Issuing Bank to fund any Credit
Extension and to make the other financial accommodations described herein on the
Closing Date is subject to the satisfaction or waiver of the following
conditions on or before the Closing Date.

 

(a)                                  Loan Documents.  Administrative Agent shall
have received copies of each Loan Document, including, without limitation, this
Agreement, any Notes (if any), the Intercreditor Agreement and the Security
Documentation, in each case duly executed and delivered.

 

(b)                                 Secretary’s Certificate.  Administrative
Agent shall have received a certificate of the secretary or assistant secretary,
the manager, the president or the general partner, as the case may be, of each
Credit Party with respect to (i) the certificate of incorporation, the articles
of incorporation, the certificate of formation or other organizational
documents, as the case may be, of such Credit Party, each as amended or amended
and restated to date, (ii) the regulations, bylaws, operating agreement or
limited partnership agreement, as the case may be, of such Credit Party, each as
amended or amended and restated to date, (iii) the resolutions of the board of
directors, manager or general partner, as the case may be, of such Credit Party
approving each Loan Document to which such Credit Party is a party and the other
documents to be delivered by such Credit Party under the Loan Documents and the
performance of the obligations of such Credit Party thereunder, and (iv) the
names and true signatures of the officers of such Credit Party or such other
persons authorized to sign each Loan Document to which such Credit Party is a
party and the other documents to be delivered by it under the Loan Documents.

 

(c)                                  Good Standing Certificates.  Administrative
Agent shall have received a good standing certificate from the applicable
Governmental Body of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date.

 

(d)                                 Existing Indebtedness.  On the Closing Date,
the Credit Parties shall have (i) repaid in full all indebtedness and other
obligations under the Existing Credit Agreement and terminated any commitments
to lend or make other extensions of credit thereunder; (ii) consummated the
tender offer and consent solicitation with respect to the Existing Notes such
that either (x) at least 66 2/3% of the aggregate principal amount of the
outstanding Existing Notes shall have been validly tendered or (y) the Borrower
shall have issued an irrevocable notice of redemption with respect to all of the
non-tendered notes in accordance with the terms of the indentures governing the
Existing Notes; (iii) delivered to Administrative Agent all documents or
instruments necessary to release all liens securing indebtedness with respect to
the Existing Credit Agreement or Existing Notes or other obligations of the
Credit Parties thereunder being repaid on the Closing Date.

 

(e)                                  Financial Statements; Projections. 
Administrative Agent shall have received from the Borrower (i) the Financial
Statements and (ii) the Projections.

 

(f)                                    UCC Searches.  Administrative Agent shall
have received (A) the results of a recent search, by a Person reasonably
satisfactory to Administrative Agent, of all effective UCC financing

 

41

--------------------------------------------------------------------------------


 

statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the jurisdictions specified in the Pre-Closing
Diligence Certificate, together with copies of all such filings disclosed by
such search, and (B) UCC termination statements (or similar documents) duly
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens).

 

(g)                                 Evidence of Insurance.  Administrative Agent
shall have received a certificate from the Borrower’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.8 (including, without limitation, flood
insurance policies) and the applicable Security Documents is in full force and
effect and that Administrative Agent, for the benefit of Lenders and
Administrative Agent, has been named as additional insured and loss payee or
mortgagee, as applicable, thereunder.

 

(h)                                 Closing Date Certificate.  Administrative
Agent shall have received an executed Closing Date Certificate, from the
Borrower, together with any attachments thereto.

 

(i)                                     Solvency Certificate.  On the Closing
Date, Administrative Agent shall have received a Solvency Certificate from the
Borrower dated as of the Closing Date and addressed to Administrative Agent and
Lenders, and in form, scope and substance reasonably satisfactory to
Administrative Agent, with appropriate attachments and demonstrating that after
giving effect to the Borrowing to be made on the Closing Date, each of the
Borrower and its Subsidiaries on a consolidated basis is and will be Solvent.

 

(j)                                     Financing Statements.  Administrative
Agent shall have received UCC financing statements duly authorized by each
applicable Credit Party with respect to all personal, real and mixed property
Collateral of such Credit Party, for filing in all jurisdictions as may be
necessary or, in the opinion of the Lenders, desirable, to perfect the security
interests created in such Collateral pursuant to the Security Documentation.

 

(k)                                  Pre-Closing Diligence Certificate. 
Administrative Agent shall have received a completed Pre-Closing Diligence
Certificate dated the Closing Date and executed by an Authorized Officer of each
Credit Party, together with all attachments contemplated thereby.

 

(l)                                     Security Collateral.  Administrative
Agent shall have received the certificates, instruments and promissory notes
(which certificates, instruments and promissory notes shall be accompanied by
instruments of transfer or assignment duly endorsed in blank and otherwise in
form and substance reasonably satisfactory to Administrative Agent) representing
or evidencing all security collateral pledged pursuant to the Security
Documentation.

 

(m)                               Other Actions to Perfect Security Interests. 
Administrative Agent shall have received evidence that each Credit Party has
authorized Administrative Agent or shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument, and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Administrative Agent to perfect its security in the Collateral, including the
filing of the financing statements related to perfection of the security
interest of Administrative Agent in the Collateral in all appropriate
jurisdictions.

 

42

--------------------------------------------------------------------------------


 

(n)                                 Opinion of Counsel.  Administrative Agent
shall have received an originally executed copy of the favorable written
opinions of (i) Milbank Tweed Hadley & McCloy LLP, counsel for the Credit
Parties, (ii) Spilman, Thomas & Battle, PLLC, West Virginia counsel for the
Credit Parties, (iii) Saul Ewing, LLP, Pennsylvania counsel for the Credit
Parties and (iv) Barnes & Thornburg LLP, Ohio counsel for the Credit Parties; in
each case, as to such matters as Administrative Agent may reasonably request,
dated as of the Closing Date, and in form and substance reasonably satisfactory
to Administrative Agent.

 

(o)                                 Real Estate Assets.  In order to create in
favor of Administrative Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected first
priority security interest and mortgage lien in the Closing Date Mortgaged
Property (subject to Prior Liens as defined in the Mortgages and Permitted
Liens), Administrative Agent shall have received from the Borrower and each
applicable Guarantor:

 

(i)                                     a fully executed and notarized Mortgage,
in proper form for recording in all appropriate places in all applicable
jurisdictions encumbering the MPI Real Property (the “Closing Date Mortgaged
Property”);

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to Administrative Agent) in the state in which the
Closing Date Mortgaged Property is located with respect to the enforceability of
the form of Mortgage to be recorded in such state and due authorization,
execution and delivery of the Mortgages and such other matters as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent;

 

(iii)                               (a) ALTA mortgagee title insurance policies
or unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Administrative Agent (the “Title Policy”) with
respect to the Closing Date Mortgaged Property, in the amount which is
reasonably satisfactory to Administrative Agent, together with a title report
issued by a title company with respect thereto, dated not more than thirty days
prior to the Closing Date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Administrative Agent, (b) evidence satisfactory to
Administrative Agent that such Credit Party has paid to the title company or to
the appropriate Governmental Body all expenses and premiums of the title company
and all other sums required in connection with the issuance of each Title Policy
and all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgage for the Closing Date
Mortgaged Property in the appropriate real estate records; and (c) such
affidavits, certificates, instruments of indemnification, including a so-called
“gap” indemnification as shall be reasonably required to induce the title
insurance company to issue the Title Policy contemplated above;

 

(iv)                              an affidavit with respect to an existing ALTA
survey, in form and substance reasonably satisfactory to the title company to
delete the standard survey exception from the Title Policy associated with such
Closing Date Mortgaged Property; and

 

(v)                                 evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable in order to
create valid and subsisting Liens, including a UCC fixture filing (if necessary)
on the Closing Date Mortgaged Property have been taken.

 

43

--------------------------------------------------------------------------------


 

(p)                                 Gaming Licenses.  The Credit Parties shall
have all Gaming Licenses material to or required for the conduct of its gaming
businesses and the conduct of games of chance at each Hotel/Casino Facility and
such Gaming Licenses shall not then be suspended, enjoined or prohibited (for
any length of time) by any Gaming Authority or any other Governmental Body.

 

(q)                                 Fees and Expenses.  The Borrower shall have
paid all fees and expenses (including attorneys’ fees) and out of pocket
expenses of the Lenders and Administrative Agent incurred in connection with
this Agreement and the other Loan Documents.

 

(r)                                    Consents.  The Lenders shall have
received such Consents and other information, approvals, opinions or documents
reasonably requested by Administrative Agent or the Lenders in connection with
the making of any Revolving Loan and the granting of any security interest, on
the Closing Date.

 

(s)                                  No Litigation.  There shall not exist any
action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Body that, in the reasonable opinion of
Administrative Agent, singly or in the aggregate, materially impairs any of the
transactions contemplated by the Loan Documents or that could have a Material
Adverse Effect.

 

(t)                                    Due Diligence.  Other than changes
occurring in the ordinary course of business, no information or materials are or
should have been available to the Borrower and its Subsidiaries as of the
Closing Date that are materially inconsistent with the material previously
provided to Administrative Agent for its due diligence review of the Borrower
and its Subsidiaries.

 

(u)                                 Flood Requirements.  The Administrative
Agent shall have received a completed “Life of Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the
Closing Date Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Credit Party relating thereto, if applicable).

 

(v)                                 No Material Adverse Effect.  No Material
Adverse Effect shall have occurred after giving effect to the Revolving Loans
made on the Closing Date

 

Section 3.2                                   Each Credit Extension.  The
obligation of each Lender and each Issuing Bank to make any Credit Extension
shall be subject to, and to the satisfaction of, the following conditions:

 

(a)                                  Administrative Agent shall have received a
fully executed and delivered Borrowing Certificate;

 

(b)                                 after making the Revolving Loans or the
issuance, amendment, renewal or extension of Letters of Credit requested on such
date, the Revolving Loans outstanding shall not exceed the Revolving Commitments
then in effect;

 

(c)                                  as of such date, the representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects on and as of such date to the same extent as
though made on and as of the date of Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date; and

 

44

--------------------------------------------------------------------------------


 

(d)                                 at the time of and after giving effect to
the Borrowing or the issuance, amendment, renewal or extension of any Letter of
Credit, the Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.13; and

 

(e)                                  as of such date, no event shall have
occurred and be continuing or would result from the Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, that
constitutes an Event of Default or a Default.

 

Each Borrowing and each amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in clauses (a) through (e) of this
Section.

 

ARTICLE IV
Representations and Warranties

 

Section 4.1                                   Representations and Warranties. 
In order to induce Administrative Agent and the Lenders to enter into this
Agreement and to make any Borrowing, each Credit Party hereby represents and
warrants (to the extent such representation or warranty is applicable to such
Credit Party) to Administrative Agent and each Lender as follows on the Closing
Date:

 

(a)                                  Corporate Status; Corporate Authorization. 
Each Credit Party is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of organization and is duly qualified and in
good standing in every other jurisdiction where it is doing business except
where the failure to so qualify does not have a Material Adverse Effect on it,
and the execution, delivery and performance by each Credit Party of the Loan
Documents (i) are within its respective authority, (ii) have been duly
authorized and (iii) do not conflict with or contravene its respective corporate
governance documents.  The execution, delivery, performance of their respective
obligations and exercise of their respective rights under the Loan Documents by
each Credit Party party thereto, including, without limitation, the making of
the Revolving Loans under this Agreement, (i) do not require any Consents that
have not been obtained (other than any Consents for which the failure to obtain
would not have a Material Adverse Effect) and (ii) are not and will not be in
conflict with or prohibited or prevented by (A) any Regulation or (B) any
corporate governance document, corporate minute or resolution or (C) any
instrument, agreement or provision thereof, in each case binding on any of them
or affecting any of their property except as would not be reasonably expected to
have a Material Adverse Effect;

 

(b)                                 Execution and Binding Effect.  Upon
execution and delivery thereof, each Loan Document shall constitute the legal,
valid and binding obligation of each Credit Party which is a party thereto,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles;

 

(c)                                  Properties.

 

(i)                                     Each Credit Party has good and
marketable title to all Material Real Property owned or purported to be owned by
it, in each case free of all Liens other than Permitted Liens.

 

(ii)                                  Each Credit Party is in lawful possession
of a valid and subsisting leasehold estate in and to its Leasehold Properties
which it purports to lease free and clear of all Liens other than Permitted
Liens.

 

45

--------------------------------------------------------------------------------


 

(iii)                               Each Credit Party enjoys peaceful and
undisturbed possession of, or a license to use, all property (subject only to
the Permitted Liens) that is necessary for their respective businesses.

 

(iv)                              Set forth on Schedule 4.1(c) is a list, as of
the date hereof, of all real property held, or, to the Knowledge of any Credit
Party, planned to be held, by any Credit Party, indicating in each case whether
the respective property is (or is expected to be) owned or leased, the identity
of the owner or lessee, the location of the respective property, in the case of
real property owned and, in the case of property not yet owned or leased, the
estimated date of acquisition or leasing (if known to such Credit Party on the
date hereof).

 

(v)                                 Each Credit Party owns, or is licensed or
otherwise has the right to use the Intellectual Property necessary to own and
operate its properties and to carry on its business as presently conducted and
presently planned to be conducted without conflict with the rights of others,
except for such instances of non-compliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Financial Statements; Projections.

 

(i)                                     The Financial Statements were prepared
in conformity with GAAP and fairly present, in all material respects, the
financial position, on a consolidated basis, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments (except in the case of the Financial Statements for the
interim period from March 31, 2011 to the last day of the month most recently
ended prior to the Closing Date, for the lack of footnotes).  As of the Closing
Date, neither the Borrower nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the Financial Statements or the
notes thereto and which in any such case is required by GAAP set forth therein.

 

(ii)                                  On and as of the Closing Date, the
Projections of the Borrower and its Subsidiaries is based on good faith
estimates and assumptions made by the management of the Borrower; provided that
the Projections are not to be viewed as fact and that actual results during the
period or periods covered by the Financial Plan may differ from such Financial
Plan and that the differences may be material.

 

(e)                                  Absence of Material Adverse Effect.  There
has been no act, condition or event which has had or is reasonably likely to
have a Material Adverse Effect since June 30, 2011.

 

(f)                                    Litigation.  There are no legal or other
proceedings or investigations pending or, to the Knowledge of the Borrower,
threatened against any Credit Party before any court, tribunal or regulatory
authority which would, if adversely determined, alone or together, have a
Material Adverse Effect.

 

(g)                                 Governmental Approvals and Filings.  No
approval, order, consent, authorization, certificate, license, permit or
validation of, or exemption or other action by, or filing, recording or
registration with, or notice to, any Governmental Body which has not been
obtained is or will be necessary in connection with the execution and delivery
of this Agreement or any other Loan Document, consummation by the Credit Parties
of the transactions herein or therein contemplated, or performance of or
compliance with the terms and conditions hereof or thereof, other

 

46

--------------------------------------------------------------------------------


 

than the filings and recordations contemplated by the Security Documentation. 
No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or to any federal, state or provincial statute or
regulation limiting the ability of the Borrower to incur Indebtedness for money
borrowed.  No Credit Party is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

(h)                                 Absence of Conflicts.  The execution and
delivery by each Credit Party of this Agreement and each other Loan Document to
which it is a party and performance by it hereunder and thereunder will not
violate any law (including, without limitation, Regulations T, U and X of the
Federal Reserve Board).  Except as would not be reasonably expected to have a
Material Adverse Effect, the execution and delivery by each Credit Party of this
Agreement and each other Loan Document to which it is a party and performance by
it hereunder and thereunder, will not conflict with or result in a breach of any
order, writ, injunction, resolution, decree or other similar document or
instrument of any court or Governmental Body or its certificate of incorporation
or by-laws or similar constituent documents or create (with or without the
giving of notice or lapse of time, or both) a default under or breach of any
material agreement, bond, note or indenture, in each case to which it is a party
(by successor in interest or otherwise), or by which it is bound or any material
portion of its properties or assets is affected, or, except under the Security
Documentation, result in the imposition of any Lien (other than Permitted Liens)
of any nature whatsoever upon any of the properties or assets owned by or used
in connection with the business of the Borrower and its Subsidiaries.

 

(i)                                     Collateral.  From and after the
execution and delivery of the Security Documentation and the filing of the
documents thereby required, Administrative Agent, on behalf of the Secured
Parties, shall have a first-priority perfected security interest in and to all
of the Collateral, free and clear of any Liens other than the Permitted Liens,
and, in the case of the Mortgages, (subject to Prior Liens as defined in the
Mortgages and Permitted Liens), and entitled to priority under applicable law,
with no financing statements, hypothecs, chattel mortgages, real estate
mortgages or similar filings on record anywhere other than such filings in
connection with this Agreement, the Security Documentation or the Permitted
Liens.  Each of the representations and warranties made by each Credit Party in
the Security Documentation to which it is a party is true and correct in all
material respects as of each date made or deemed made.

 

(j)                                     Partnerships, Etc.  Except as set forth
on Schedule 4.1(j), no Credit Party is a partner (general or limited) of any
partnership, is a party to any joint venture or owns (beneficially or of record)
any equity or similar interest in any similar Person (including, without
limitation, any interest pursuant to which any Credit Party has or may in any
circumstance have an obligation to make capital contributions to, or be
generally liable for or on account of the liabilities, acts or omissions of such
other Person).

 

(k)                                  Fiscal Year.  Each Fiscal Year of each of
the Credit Parties ends on December 31 of each calendar year.

 

(l)                                     Capitalization.

 

(i)                                     Each Credit Party is the record and
beneficial owner of all of the issued and outstanding shares of Capital Stock of
each of the Subsidiaries listed on Schedule 4.1(l) as being owned by such Credit
Party and there are no proxies, irrevocable or otherwise, with respect to such
shares and no equity securities of any of the Subsidiaries are or may become
required to be issued by reason of any options, warrants, rights to subscribe
to, calls or commitments of any

 

47

--------------------------------------------------------------------------------


 

kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Capital Stock or securities convertible into or exchangeable for
such shares.

 

(ii)                                  As of the Closing Date, the issued and
outstanding shares of Capital Stock of each Credit Party have been duly
authorized and are fully paid and non-assessable, and, except with respect to
the Borrower, are free and clear of all claims, liens, pledges and encumbrances
of any kind, except as disclosed in writing to Administrative Agent prior to the
date hereof.

 

(iii)                               The Credit Parties on a consolidated basis
are Solvent and will continue to be Solvent after the creation of the
Obligations, the security interests of Administrative Agent and the other
transaction contemplated hereunder.

 

(m)                               Material Misstatements and Omissions.  There
are no facts pertaining to any Credit Party, their assets or properties or their
businesses which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect and which have not been disclosed in this
Agreement.  None of the representations or warranties of any Credit Party
contained in the Loan Documents is untrue or incorrect in any material respect
when made and on the Closing Date.  There is no information, as of the Closing
Date, which would contradict or is inconsistent in any material respect with any
representation or warranty of any Credit Party contained in the Loan Documents.

 

(n)                                 Labor Practices.  No Credit Party is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is no (i) unfair labor practice complaint
pending against any Credit Party or threatened against any Credit Party before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Credit Party or threatened against any Credit Party, (ii) strike or
work stoppage in existence or threatened involving any Credit Party, and
(iii) union representation question existing with respect to the employees of
any Credit Party, as the case may be, and no union organization activity that is
taking place, except (with respect to any matter specified in clause (i),
(ii) or (iii) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.

 

(o)                                 Employee Benefits.  Except as set forth on
Schedule 4.1(o), neither the Borrower, any Subsidiary of the Borrower or any of
their respective ERISA Affiliates sponsors, maintains or contributes to any
Pension Plan or a Multiemployer Plan.  Each Credit Party is in substantial
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all of
their obligations under each Employee Benefit Plan, except where such
noncompliance and/or failure to perform such obligations could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code is so qualified.  Except as set forth on Schedule
4.1(o) or to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Credit Party.

 

48

--------------------------------------------------------------------------------


 

(p)                                 Environmental Matters.

 

(i)                                     No Credit Party has any Environmental
Liabilities at any Relevant Property, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Each Credit Party:  (A) has operated its
business in compliance with all applicable Environmental Laws; (B) has obtained
all Environmental Permits required by applicable Environmental Laws for the
ownership and operation of its properties, and all such Environmental Permits
are in full force and effect or such Person has made all appropriate filings for
issuance or renewal of such Environmental Permits; (C) is not aware of any acts,
omissions, events or circumstances that may interfere with or prevent continued
compliance with the Environmental Laws and Environmental Permits referred to in
the preceding clauses (A) and (B); (D) has not received written notice of any
asserted or threatened claim, action, suit, proceeding, hearing, investigation
or written request for information relating to any environmental matter; and
(E) has not received notice from any Governmental Body that any Credit Party is
a potentially responsible party under any Environmental Law at any disposal site
containing Hazardous Materials, nor does there exist any lien under any
Environmental Law against any property of any Credit Party, except in each case
of (A) through (E) above, for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(q)                                 Insurance.  The policies, binders or
self-insurance programs for fire, liability, product liability, workmen’s
compensation, vehicular and other insurance currently held by or on behalf of
each Credit Party insure their respective material properties and business
activities against such losses and risks as are adequate to protect its
properties in accordance with customary industry practice when entered into or
renewed.  As of the date hereof, all such policies, binders and self-insurance
programs are in full force and effect.  As of the date hereof, no Credit Party
has received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures are required.  As of the date hereof,
no Credit Party has received notice of cancellation of any material insurance
policy or binder.

 

(r)                                    Intellectual Property.  Each Credit Party
owns or licenses or otherwise has the right to use all Intellectual Property
necessary for the operation of its business as presently conducted. For the
avoidance of doubt, Intellectual Property of MPI excludes the intellectual
property ownership of West Virginia lottery games by the West Virginia Gaming
Authorities. As of the date hereof, the Credit Parties do not have any
Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in Schedule 4.1(r) and have not
granted any licenses with respect thereto other than as set forth in Schedule
4.1(r).  To the Knowledge of the Credit Parties, no event has occurred which
permits or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights.  Except as set forth on Schedule
4.1(r), to the Knowledge of any Credit Party, no slogan or other advertising
device, product, process, method, substance or other Intellectual Property or
goods bearing or using any Intellectual Property presently contemplated to be
sold by or employed by any Credit Party infringes any patent, trademark,
servicemark, tradename, copyright, license or other Intellectual Property owned
by any other Person presently and no claim or litigation is pending or
threatened against or affecting any Credit Party contesting its right to sell or
use any such Intellectual Property.  Schedule 4.1(r) sets forth all of the
material agreements or other material arrangements of each Credit Party pursuant
to which, as of the Closing Date, such Credit Party has a license or other right
to use any trademarks, logos, designs, representations or other Intellectual
Property owned by another Person as

 

49

--------------------------------------------------------------------------------


 

in effect on the date hereof (other than any “shrink-wrap,” “click-wrap” and
other non-negotiable standard end-user software license agreements)
(collectively, together with such agreements or other arrangements as may be
entered into by any Credit Party after the date hereof, collectively, the
“License Agreements” and individually, a “License Agreement”).  As of the date
hereof, all license and related rights are in full force and effect, no default
or event of default exists with respect thereto in respect of the obligations of
licensor or with respect to any royalty or other payment obligations of any
Credit Party or any obligations of any Credit Party with respect to
manufacturing standards, quality control or specifications and each Credit Party
thereto is in compliance with the terms thereof and no owner, licensor or other
party thereto has sent any notice of termination or its intention to terminate
such license or rights except in each case as would not reasonably be expected
to result in a Material Adverse Effect.

 

(s)                                  Absence of Other Defaults.  No Credit Party
is in Default under any agreement, ordinance, resolution, decree, bond, note,
indenture, order or judgment to which it is a party (by successor in interest or
otherwise) or by which it is bound, or any other agreement or other instrument
by which any of the properties or assets owned by it or used in the conduct of
its business is affected, which individually or in the aggregate would have a
Material Adverse Effect.  Each Credit Party has complied and is in compliance in
all respect with all laws, except for such instances of non-compliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(t)                                    Material Contracts.  Schedule 4.1(t) sets
forth a true, correct and complete list and description of all the Material
Contracts, as of the Closing Date, to which each Credit Party is a party.  No
Credit Party is in default in the performance, observance or fulfillment of any
of its obligations, covenants or conditions contained in any of the Material
Contracts, and no condition exists which, with the giving of notice or the lapse
of time or both, could constitute such a default, except where the consequences,
direct or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.

 

(u)                                 Brokerage Fees.  Except as set forth on
Schedule 4.1(u), no broker’s or finder’s fee or commission will be payable with
respect to the execution and delivery of this Agreement and the other Loan
Documents, and no other similar fees or commissions will be payable by the
Credit Parties for any other services rendered to the Credit Parties ancillary
to the credit transactions contemplated herein.

 

(v)                                 Margin Regulations.  No part of the proceeds
of the Revolving Loans borrowed hereunder will be used for the purpose of buying
or carrying any Margin Stock or to extend credit to others for the purpose of
buying or carrying any Margin Stock, in either case in a manner which would
violate or conflict with Regulations T, U or X of the Board Governors of the
Federal Reserve System.  No Credit Party is engaged in the business of extending
credit to others for the purpose of buying or carrying Margin Stock.  Neither
the making of the Revolving Loans nor any use of proceeds of any such Revolving
Loans will violate or conflict with the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System, as amended from time to
time.

 

(w)                               Taxes.  Each Credit Party has filed all
federal and other material Tax returns required to be filed by it and has not
failed to pay any material taxes, or interest and penalties relating thereto, on
or before the due dates thereof except for Taxes not yet due and except for
those the amount or validity of which is currently being contested in good faith
by appropriate proceedings.  Except as may be previously disclosed to
Administrative Agent and to the extent that reserves therefor are reflected in
the Financial Statements, (i) there are no material federal, state or

 

50

--------------------------------------------------------------------------------


 

local tax liabilities of any Credit Party due or to become due for any tax year
ended on or prior to the date hereof relating to any Credit Party, which are not
reflected in the Financial Statements in accordance with GAAP, and (ii) there
are no material claims pending, proposed or threatened in writing against any
Credit Party for past federal, state or local taxes, except those, if any, as to
which proper reserves in accordance with GAAP are reflected in such Financial
Statements.

 

(x)                                   USA Patriot Act; Etc.  Each Credit Party
is in compliance in all material respects with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).  No part of the proceeds of
the extensions of credit hereunder will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the federal Foreign Corrupt Practices Act of
1977.

 

(y)                                 Gaming Licenses.  All Gaming Licenses
required to be held by the Credit Parties are current and in good standing and
the Credit Parties presently hold all Gaming Licenses necessary for the
continued operation of the Hotel/Casino Facilities.

 

(z)                                   Non-Core Land/Unrestricted Subsidiaries. 
Except as set forth on Schedule 4.1(z), no Credit Party conducts any business on
any property that is classified as Non-Core Land other than business that is
immaterial, related to and incidental to the Credit Parties’ business as of the
Closing Date.  Except as set forth on Schedule 4.1(z), no Unrestricted
Subsidiary conducts any business with any Credit Party.  The value of the
cumulative assets of the Unrestricted Subsidiaries is less than $7.5 million.

 

ARTICLE V
Affirmative Covenants

 

Each Credit Party covenants and agrees that so long as the Revolving Loans or
any other Obligation shall remain unpaid or unsatisfied, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all the covenants
in this Article V:

 

Section 5.1                                   Basic Reporting Requirements.  The
Borrower shall furnish to Administrative Agent and the Lenders:

 

(a)                                  Annual Financial Statements.  As soon as
available, and in any event within ninety (90) days after the end of each Fiscal
Year, (i) the consolidated and consolidating balance sheets of the Borrower and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of Ernst & Young, LLP or
other independent certified public accountants of recognized standing selected
by the Borrower, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified
public accountants stating (1) that their audit examination has included a
review of Section 6.13 (Financial Covenants), (2) whether, in connection
therewith, any condition

 

51

--------------------------------------------------------------------------------


 

or event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, and (3) that nothing has
come to their attention that causes them to believe that the information
contained in any Compliance Certificate is not correct or that the matters set
forth in such Compliance Certificate are not stated in accordance with the terms
hereof;

 

(b)                                 Quarterly Financial Statements.  As soon as
available, and in any event within forty-five (45) days after the end of each
Fiscal Quarter of each Fiscal Year (including the fourth Fiscal Quarter), the
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Projections for the current Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

 

(c)                                  Monthly Reports.  As soon as available, and
in any event within thirty (30) days after the end of each month, the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, statements of stockholders’ equity and
statements of cash flows of the Borrower and its Subsidiaries for such month and
for the period from the beginning of the then current Fiscal Year to the end of
such month, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Projections for the current Fiscal Year, all in
reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior months or periods (and, in connection
therewith, copies of any restated financial statements for any impacted month or
period) a Financial Officer Certification with respect thereto and any other
operating reports prepared by management for such period;

 

(d)                                 Projections.  As soon as available, and in
no event later than thirty (30) days following the beginning of each Fiscal
Year, a consolidated budget and financial forecast for such Fiscal Year and each
Fiscal Year (or portion thereof) through the final maturity date of the
Revolving Loans (the “Projections”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for each month of the following Fiscal Year and for each
quarter of each subsequent Fiscal Year, (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.13 (Financial Covenants) through
the Maturity Date, and (iv) forecasts demonstrating adequate liquidity through
the Maturity Date, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Administrative Agent;

 

(e)                                  Compliance Certificate.  Together with each
delivery of financial statements of the Borrower and its Subsidiaries pursuant
to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;

 

(f)                                    Statements of Reconciliation after Change
in Accounting Principles.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the Financial
Statements, the consolidated and consolidating financial statements of the
Borrower and

 

52

--------------------------------------------------------------------------------


 

its Subsidiaries delivered pursuant to Section 5.1(a) or 5.1(b) will differ in
any material respect from the consolidated and consolidating financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent; and

 

(g)                                 Management Letters.  Copies of any
management letters received from time to time by any Credit Party from its
accountants.

 

Section 5.2                                   Visitation; Verification.  Each
Credit Party shall keep true and accurate books of account in accordance with
GAAP.  Administrative Agent and, if any Event of Default has occurred and is
continuing, any Lender and/or any of their designated representatives, shall at
all times have full and free access (so long as no Event Default shall have
occurred and be continuing, during normal business hours and upon reasonable
advance notice) to all the books, correspondence and records of each Credit
Party and Administrative Agent and, if an Event of Default has occurred and is
continuing, any Lender, and/or any of their designated representatives may
examine the same, take extracts therefrom and make photocopies thereof, and each
Credit Party agrees to render to Administrative Agent, and, if an Event of
Default has occurred and is continuing, any Lender, at such Credit Party’s cost
and expense, such clerical and other assistance as may be reasonably requested
with regard thereto; provided that so long as no Event of Default exists, the
Credit Parties shall only be required to pay for one such inspection per year. 
Administrative Agent and, if an Event of Default has occurred and is continuing,
any Lender and/or any of their designated representatives shall at all times
also have the right (so long as no Event Default shall have occurred and be
continuing, during normal business hours and upon reasonable advance notice) to
enter any premises of each Credit Party and inspect any property of each Credit
Party where any of the Collateral of such Credit Party granted pursuant to the
Security Documentation is located for the purpose of inspecting the same,
observing its use or otherwise protecting their interests therein; provided that
so long as no Event of Default exists, the Credit Parties shall only be required
to pay for one such inspection per year.  Administrative Agent and, if an Event
of Default has occurred and is continuing, any Lender and/or any of their
designated representatives shall at all times also have the right (so long as no
Event Default shall have occurred and be continuing, during normal business
hours and upon reasonable notice) to discuss the affairs, finances and accounts
of such Persons with, and to be advised as to the same by, the executives and
officers of such Persons.

 

Section 5.3                                   Maintenance of Properties.  Each
Credit Party shall maintain its corporate/legal existence and business, maintain
its assets in good operating conditions and repair (subject to ordinary wear and
tear and to all provisions of this Agreement permitting sales of certain assets
of the Credit Parties), keep its business and assets adequately insured,
maintain its chief executive office in the United States, continue to engage in
the same or substantially similar lines of business, and comply in all material
respects with all Regulations, including, without limitation, ERISA and
Environmental Laws, except to the extent that failure to so act, which either
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect and (ii) such Regulation is being contested in good
faith proceedings diligently conducted.

 

Section 5.4                                   Notice of Material Events.  Each
Credit Party shall notify Administrative Agent and the Lenders promptly in
writing (i) of the occurrence of any Default or Event of Default, (ii) upon
learning of any proceeding alleging noncompliance with ERISA or any
Environmental Law which would reasonably be expected to have a Material Adverse
Effect on such Person, (iii) upon learning of any threatened or pending
litigation or other proceeding or claim, to the Knowledge of the Credit Parties,
affecting the Borrower, any of its Subsidiaries or any other Credit Party
involving claims which in the reasonable judgment of such Person could result in
liability in excess of $1,500,000 in the aggregate or any

 

53

--------------------------------------------------------------------------------


 

material change in any such litigation or proceeding previously reported,
(iv) of any claims to the Knowledge of the Credit Parties, which in the
reasonable judgment of the Borrower could result in liability in excess of
$1,500,000 in the aggregate against any assets or properties of any Credit Party
encumbered in favor of Administrative Agent and/or the Lenders and (v) any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

Section 5.5                                   Use of Proceeds.  The Borrower,
each of its Subsidiaries and each of the other Credit Parties shall use the
proceeds of the Revolving Loans only as permitted by Section 2.4 hereof.

 

Section 5.6                                   Further Assurances and
After-Acquired Property.

 

(a)                                  Each Credit Party shall cooperate with
Administrative Agent, take such action, execute such documents, and provide such
information as Administrative Agent may from time to time reasonably request in
order to further effect the transactions contemplated by and the purposes of the
Loan Documents.

 

(b)                                 Each Credit Party shall promptly, upon
request by any Lender, correct, and cause each of the other Credit Parties to
any Loan Document to promptly correct, any defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment or
recordation of any Loan Document.  Promptly upon request by Administrative Agent
or the Required Lenders, the Credit Parties shall execute, acknowledge, deliver,
record, file and register, any and all such further acts, deeds, conveyances,
documents, security agreements, pledge agreements, mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations, notices of
assignment, transfers, certificates, assurances and other instruments as
Administrative Agent or the Required Lenders may reasonably require from time to
time in order to carry out more effectively the purposes of each Loan Document. 
Without limiting the foregoing, each Credit Party shall (A) authorize
Administrative Agent to file UCC-1 financing statements in all jurisdictions
deemed necessary or desirable by Administrative Agent, and (B) take such action
from time to time (including, without limitation, filing, executing and
delivering such assignments, security agreement and other instruments) as shall
be reasonably requested by Administrative Agent to create, in favor of the
Lenders, to the extent required under the respective Security Documentation and
to the maximum extent permitted under applicable law, a first-priority perfected
Lien in all of the Collateral (subject to Permitted Liens).

 

(c)                                  With respect to any property acquired after
the Closing Date by any Credit Party that is intended to be subject to the Lien
created by any of the Security Documentation but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Security Documentation or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Documentation in accordance with all applicable law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent.  Borrower shall otherwise take such
actions and execute and/or deliver to the Administrative Agent as the
Administrative Agent shall require to confirm the validity, perfection and
priority of the Lien of the Security Documentation on such after-acquired
properties.

 

Section 5.7                                   Insurance.

 

(a)                                  Each Credit Party shall maintain and/or
shall cause each of its Subsidiaries to maintain, at its respective expense, and
keep in effect with responsible insurance companies, such liability insurance
for bodily injury and third-party property damage as is customary in the case of
companies engaged in the

 

54

--------------------------------------------------------------------------------


 

same or similar business or having similar properties, similarly situated. Each
Credit Party shall, and shall cause each of its Subsidiaries to, keep and
maintain, at its expense, its material real and personal property insured
against loss or damage by fire, theft, explosion, spoilage and all other risks
ordinarily insured against by other owners or users of such properties in
similar businesses in an amount equal to the full replacement or cash value
thereof, subject to deductible amounts which the Borrower, in its reasonable
judgment, deems prudent. Each such policy of insurance shall (i) name
Administrative Agent, on behalf of Secured Parties, as an additional insured or
loss payee/mortgagee thereunder as its interests may appear, and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Administrative Agent, on behalf of Secured Parties as the loss
payee thereunder and provides for at least thirty days’ prior written notice to
Administrative Agent of any modification or cancellation of such policy.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Credit Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

Section 5.8                                   Information Regarding Collateral. 
The Borrower will furnish to Administrative Agent prompt written notice of any
change in (i) any Credit Party’s corporate name or any trade name used to
identify it in the conduct of its business or any Credit Party’s chief executive
office, its principal place of business or its jurisdiction of organization, or
(ii) any Credit Party’s federal Taxpayer Identification Number.  The Borrower
will not effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC and all other actions have been
taken that are required so that such change will not at any time adversely
affect the validity, perfection or priority of any Lien established under any
Loan Document on the Collateral.

 

Section 5.9                                   Existence; Conduct of Business. 
Each Credit Party will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits (including, without limitation, Environmental Permits)
privileges, franchises, patent, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that failure to so act,
which either individually or in the aggregate, could not reasonably expected to
have a Material Adverse Effect.

 

Section 5.10                            Payment of Obligations.  Each Credit
Party will pay its Indebtedness and other obligations, including Tax liability,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Credit Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.11                            Compliance with Laws.  Each Credit Party
will comply with all laws (including, without limitation, all Environmental
Laws), rules, licenses, permits, Regulations and orders of any Governmental Body
applicable to it or its property, except where failure to comply, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

55

--------------------------------------------------------------------------------


 

Section 5.12                            Subsidiaries.

 

(a)                                  If any Subsidiary is formed or acquired
after the Closing Date, the Borrower shall, prior to the date upon which such
Subsidiary is formed or acquired, notify Administrative Agent and the Lenders
thereof and promptly following such formation or acquisition and receipt of all
required approvals of the applicable Gaming Authorities, cause any assets owned
by, or Indebtedness owned by or on behalf of any Credit Party to be added to the
Collateral, including without limitation, to the extent permitted by applicable
law, by executing a Stock Pledge Agreement in the form of Exhibit L hereto.

 

(b)                                 If at any time any Unrestricted Subsidiary
no longer satisfies the requirements to be an Immaterial Subsidiary, the
Borrower shall cause such Unrestricted Subsidiary to satisfy the requirements of
Section 5.12(a) and Section 5.13 as if such Unrestricted Subsidiaries were
formed or acquired after the Closing Date.

 

Section 5.13                            Guarantors.  Subject to the receipt of
all required approvals of applicable Gaming Authorities, the Borrower shall
cause each of its Subsidiaries formed or acquired after the Closing Date to
become a Guarantor hereunder by (i) executing a joinder to this Agreement in the
form of Exhibit D hereto and (ii) executing a Guaranty in the form of Exhibit C
hereto.  Upon delivery of any such joinders and Guaranty to Administrative
Agent, notice of which is hereby waived by the parties hereto, each such
Guarantor shall be as fully a party hereto as if such Guarantor were an original
signatory hereof.  Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, nor by any election of Administrative Agent not to
cause any Subsidiary of the Borrower to become a Guarantor hereunder.

 

Section 5.14                            Real Property.  In the event that any
Credit Party (i) acquires any Material Real Property after the Closing Date,
then such Credit Party, within 60 days of acquiring such real estate asset,
shall, subject to receipt of all required approvals of applicable Gaming
Authorities, take all such actions and execute and deliver, or cause to be
executed and delivered, all such Mortgages, documents, instruments, agreements,
surveys, title insurance policies, “Life of Loan” Flood Hazard Determinations
with executed Notices to Borrower thereto, if applicable, evidence of flood
insurance, if applicable, opinions and certificates similar to those described
in Section 3.1(0) that Administrative Agent shall reasonably request to create
in favor of Administrative Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected first
priority security interest in such real estate assets (subject to Prior Liens as
defined in the Mortgages and Permitted Liens) and (ii) leases any Leasehold
Property after the Closing Date with an annual rent in excess of $1,000,000,
then such Credit Party shall use commercially reasonable efforts to deliver to
Administrative Agent a Landlord Access Agreement with respect to such real
property.

 

Section 5.15                            Broker’s Claims.  The Borrower hereby
indemnifies and agrees to hold each Lender and Administrative Agent harmless
from and against any and all losses, liabilities, damages, costs and expenses
which may be suffered or incurred by such Lender or Administrative Agent, as the
case may be, in respect of any claim, suit, action or cause of action now or
hereafter asserted by a broker or any Person acting in a similar capacity
arising from or in connection with the execution and delivery of this Agreement
or any other Loan Document or the consummation of the transactions contemplated
herein or therein, except to the extent resulting from the gross negligence or
willful misconduct of such Lender or Administrative Agent as determined by a
court of competent jurisdiction in a final, non-appealable order.  This
Section 5.16 shall survive termination of this Agreement.

 

Section 5.16                            Compliance with ERISA.  Each Credit
Party shall:  (i) maintain each Employee Benefit Plan in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code and other Federal and State law; (ii) cause each Employee Benefit Plan
which is qualified

 

56

--------------------------------------------------------------------------------


 

under Section 401(a) of the Internal Revenue Code to maintain such
qualification; (iii) not, and shall cause each of its ERISA Affiliates to not,
terminate any Pension Plan so as to incur any material liability to the Pension
Benefit Guaranty Corporation; (iv) not allow or suffer to exist any prohibited
transaction involving any Employee Benefit Plan or any trust created thereunder
which would subject such Credit Party to a material tax or other liability on
prohibited transactions imposed under Section 4975 of the Internal Revenue Code
or ERISA; (v) make, and shall cause each of its ERISA Affiliates to make, all
required contributions to any Pension Plan which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Internal Revenue Code or the terms of
such Employee Benefit Plan; (vi) not, and shall cause each of its ERISA
Affiliates to not, allow or suffer to exist any failure to satisfy the minimum
funding standard, whether or not waived, with respect to any Pension Plan;
(vii) not, and shall cause each of its ERISA Affiliates to not, engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; or
(viii) not, and shall cause each of its ERISA Affiliates to not, allow or suffer
to exist any occurrence of a reportable event (within the meaning of
Section 4043 of ERISA) or any other event or condition which presents a material
risk of termination by the Pension Benefit Guaranty Corporation of any Pension
Plan that is a single employer plan, which termination could result in any
material liability to the Pension Benefit Guaranty Corporation.

 

Section 5.17                            Consents of and Notices to Gaming
Authorities.

 

(a)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with and keep in full force
and effect, as and when required, all Gaming Licenses and all other material
Permits obtained from any Gaming Authority or other Governmental Body that are
required for the operation and use of the MPI Hotel/Casino Facilities, the SDI
Facility and the PIDI Facility.

 

(b)                                 The Borrower shall, and shall cause each of
its Subsidiaries to, make all necessary applications to and use best efforts to
procure all necessary consents and approvals of the applicable Gaming
Authorities to the:  (i) restrictions on transfer and pledge of the stock of
MPI, PIDI and SDI contained herein and (ii) the terms set forth in the Credit
Agreement and each of the Loan Documents, to the extent which may be required by
the West Virginia Gaming Authorities, the Pennsylvania Gaming Authorities and/or
the Ohio Gaming Authorities.

 

(c)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with all applicable
statutes, rules and regulations requiring reports and disclosures to all
applicable Gaming Authorities, including, but not limited to, reporting this
transaction as may be required by the West Virginia Gaming Authorities, the
Pennsylvania Gaming Authorities and/or the Ohio Gaming Authorities.

 

(d)                                 In the event of a foreclosure, deed in lieu
of foreclosure or other similar transfer of a Gaming Facility or Future Gaming
Facility to Administrative Agent or its designee, the Borrower shall, and shall
cause its Subsidiaries to, reasonably cooperate with Administrative Agent or its
designee in obtaining all Gaming Licenses and other governmental approvals
necessary to conduct all gaming operations at such Gaming Facility or Future
Gaming Facility.  Following a foreclosure, deed in lieu of foreclosure or other
similar transfer of a Gaming Facility or Future Gaming Facility to
Administrative Agent or its designee, subject to receipt of requisite approvals
from any applicable Gaming Authority, the Borrower shall, and shall cause its
Subsidiaries to, reasonably cooperate with the transition of the gaming
operations at such Gaming Facility or Future Gaming Facility to any new gaming
operator (including, without limitation, Administrative Agent or its designee).

 

57

--------------------------------------------------------------------------------


 

Section 5.18                            Post Closing Covenants.

 

(a)                                  Equity Interests.  No later than ninety
(90) days after the Closing Date (as such date may be extended by the
Administrative Agent in writing, in its sole discretion), the Borrower shall
have obtained the required Consents and delivered to the Administrative Agent
(i) executed pledge agreements in respect of the pledge of Capital Stock held by
the Borrower in MPI and SIDI, in each case in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) the appropriate certificates
or other instruments, accompanied by a transfer or assignment instrument duly
endorsed in blank and otherwise in form and substance reasonably satisfactory to
Administrative Agent representing or evidencing the security collateral pledged
pursuant to the Security Documentation and perfected by the filing of a UCC
Financing Statement.

 

(b)                                  Real Estate Assets.  (i) With respect to
the PIDI Real Property, no later than (120) days after the Closing Date and
(ii) with respect to the SDI Real Property, as soon as practicable following the
receipt of the necessary Gaming Licenses from the Ohio Lottery Commission, and
in no event, later than 30 days following the date thereafter (as such date may
be extended by the Administrative Agent in writing in its sole discretion), in
order to create in favor of Administrative Agent, for the benefit of Secured
Parties, a valid and, subject to any filing and/or recording referred to herein,
perfected first priority security interests and mortgage liens in the
Post-Closing Mortgaged Properties (subject to Prior Liens as defined in the
Mortgages and Permitted Liens), Administrative Agent shall have received from
the Borrower and each applicable Guarantor:

 

(i)                                     a fully executed and notarized Mortgage,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the PIDI Real Property and SDI Real Property, as more
specifically described on Schedule 5.18(b) (each, a “Post-Closing Mortgaged
Property”);

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to Administrative Agent) in each state in which a
Post-Closing Mortgaged Property is located with respect to the enforceability of
the form of Mortgage to be recorded in such state and the due authorization,
execution and delivery of the Mortgage and such other matters as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent;

 

(iii)                               (a) Title Policies, in amounts which are
reasonably satisfactory to Administrative Agent, together with a title report
issued by a title company with respect thereto, dated not more than thirty days
prior to the Closing Date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Administrative Agent; (b) evidence satisfactory to
Administrative Agent that such Credit Party has paid to the title company or to
the appropriate Governmental Body all expenses and premiums of the title company
and all other sums required in connection with the issuance of each Title Policy
and all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgages for each Post-Closing
Mortgaged Property in the appropriate real estate records; and (c) such
affidavits, certificates, instruments of indemnification (including a so-called
“gap” indemnification) as shall be reasonably required to induce the title
insurance company to issue the Title Policies contemplated above;

 

(iv)                              an ALTA survey of the PIDI Real Property,
certified to Administrative Agent;

 

58

--------------------------------------------------------------------------------


 

(v)                                 an affidavit with respect to an existing
ALTA survey of the SDI Real Property, in form and substance reasonably
satisfactory to the title company to delete the standard survey exception from
the Title Policy associated with such Post-Closing Mortgaged Property; and

 

(vi)                              evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable in order to
create valid and subsisting Liens, including UCC fixture filings (if necessary),
on the Post-Closing Mortgaged Properties have been taken; and

 

(vii)                           a completed “Life-of-Loan” FEMA Flood Hazard
Determination with respect to each Post-Closing Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Party relating thereto, if
applicable) and, if applicable, evidence of flood insurance in form and
substance reasonably acceptable to the Administrative Agent.

 

ARTICLE VI
Negative Covenants

 

Each Credit Party covenants and agrees that so long as the Revolving Loans or
any other Obligation shall remain unpaid or unsatisfied, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI:

 

Section 6.1                                   Indebtedness.  No Credit Party
shall, or shall permit any of its Subsidiaries to, incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, any
Indebtedness, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly), the Indebtedness, performance, obligations or
dividends of any other Person, except:

 

(a)                                  the Obligations;

 

(b)                                 FF&E Financing; provided, that the aggregate
principal amount of all such Indebtedness (including any Permitted Refinancing
thereof) outstanding at any time shall not exceed the greater of $20.0 million
and 4.5% of Consolidated Net Tangible Assets;

 

(c)                                  Indebtedness incurred by the Borrower or
any Guarantor to finance the acquisition, development or construction of any
Future Gaming Facility or any Gaming Facility at which gaming operations are not
conducted on the Closing Date, but are conducted following the Closing Date as a
result of the approval of additional gaming activities by the applicable Gaming
Authority; provided that (i) all such Indebtedness shall be either unsecured or
expressly subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of a subordination agreement, (ii) no part of
the principal or interest of which is required to be paid prior to the date that
is six months after the Maturity Date, (iii) upon the incurrence of such
Indebtedness and after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, (iv) upon the incurrence of such
Indebtedness and after giving effect thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.13 and shall
deliver to Administrative Agent a Compliance Certificate at least five Business
Days prior to the date of the incurrence of such Indebtedness demonstrating the
same, and (v) upon the incurrence of such Indebtedness and after giving effect
thereto, the Adjusted Leverage Ratio shall be at least 0.25 times lower than the
Adjusted Leverage Ratio for the applicable period set forth in
Section 6.13(a) (i.e., if the Leverage Ratio required in Section 6.13(a) is 7.75
to 1.0, the requirement to incur Indebtedness under this clause (c) shall be
7.50 to 1.0);

 

59

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness incurred in connection with the
establishment, construction, development or operation of a Gaming Facility at
Scioto Downs Racetrack in Columbus, Ohio following approval of installation of
video lottery terminals at such Gaming Facility by the Governor of Ohio, the
passage of legislation allowing, or approval by the Ohio legislature of a budget
that contemplates, the installation of video lottery terminals at such Gaming
Facility, or other action, order or approval by the Governor, legislature or any
other regulatory authority of the State of Ohio that authorizes, approves or
otherwise enables the operation of video lottery terminals at such Gaming
Facility, in an aggregate amount not to exceed the aggregate principle amount of
Secured Notes redeemed pursuant to the Scioto Downs Offer; provided, that a
portion of such Indebtedness may be outstanding under FF&E Financings which are
limited in amount (including all Permitted Refinancing incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this proviso) to $50.0 million at any time outstanding;

 

(e)                                  Indebtedness of any Guarantor to the
Borrower or to any other Guarantor, or of the Borrower to any Guarantor;
provided, (i) all such Indebtedness shall be unsecured and subordinated in right
of payment to the payment in full of the Obligations pursuant to the terms of
the applicable promissory notes or an intercompany subordination agreement that
in any such case, is reasonably satisfactory to Administrative Agent and
(ii) any payment by any such Guarantor under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit
such payment is made;

 

(f)                                    the Indebtedness set forth on Schedule
6.1 to this Agreement; provided, that, (i) the Borrower and Guarantors may only
make regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) the Borrower and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof in a
manner that is adverse to the Lenders except, that, the Borrower and Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (iii) the Borrower
and each Guarantor shall furnish to Administrative Agent all notices or demands
in connection with such Indebtedness either received by the Borrower or such
Guarantor or on its behalf, promptly after the receipt thereof, or sent by the
Borrower or such Guarantor or on its behalf, concurrently with the sending
thereof, as the case may be;

 

(g)                                 Indebtedness which may be deemed to exist
pursuant to one or more guaranties, standby letters of credit, workmen’s
compensation claims, performance and surety bonds or completion guarantees,
statutory, appeal or similar obligations incurred in the ordinary course of
business or pursuant to self-insurance obligations;

 

(h)                                 so long as the Intercreditor Agreement is in
full force and effect, (i) Indebtedness under the Secured Notes Indenture and
(ii) any Permitted Refinancing thereof;

 

(i)                                     other unsecured Indebtedness of any
Credit Party in an aggregate amount outstanding as of the date of any Incurrence
of such Indebtedness not to exceed $5.0 million;

 

60

--------------------------------------------------------------------------------


 

(j)                                     Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

 

(k)                                  guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower and its Subsidiaries;

 

(l)                                     guaranties by the Borrower of
Indebtedness of a Guarantor or guaranties by a Subsidiary of the Borrower of
Indebtedness of the Borrower or a Guarantor with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.1;
and

 

(m)                               Indebtedness incurred for the purposes of
financing insurance premiums (including, without limitation, extended payment
terms) up to an aggregate amount of $750,000 at any time outstanding.

 

Section 6.2                                   Liens.  No Credit Party shall
create or incur, or cause any of its Subsidiaries to create or incur, any Liens
on any of the property or assets of such Person, except:

 

(a)                                  the security interests and Liens of
Administrative Agent for the benefit of the Secured Parties granted pursuant to
the Security Documentation;

 

(b)                                 so long as the Intercreditor Agreement is in
full force and effect, Liens on the Collateral in favor of the Second Lien
Collateral Agent securing the obligations under the Secured Notes Indenture and
any Permitted Refinancing and guarantees thereof;

 

(c)                                  Liens securing the payment of taxes,
assessments or other governmental charges or levies either not yet overdue or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Credit Party or its
Subsidiary, as the case may be and with respect to which adequate reserves have
been set aside on its books;

 

(d)                                 statutory liens of carriers, warehousemen,
mechanics, material men, landlords, repairmen or other like Liens arising by
operation of law in the ordinary course of business provided that (1) the
underlying obligations are not overdue for a period of more than 60 days, or
(2) such Liens are being contested in good faith and by appropriate proceedings
and adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiary in accordance with GAAP;

 

(e)                                  Liens securing the performance of bids,
trade contracts (other than borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(f)                                    zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of real property which do not
interfere in any material respect with the use of such real property or ordinary
conduct of the business of such Credit Party or its Subsidiary as presently
conducted thereon or materially impair the value of the real property which may
be subject thereto;

 

(g)                                 Liens arising from FF&E Financing permitted
to be incurred pursuant to Section 6.1(b) (and any Permitted Refinancing
thereof); provided that such Liens relate solely to the property which is
subject to such FF&E Financing;

 

61

--------------------------------------------------------------------------------


 

(h)                                 pledges and deposits of cash by any Credit
Party or its Subsidiary in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
or employee benefits consistent with the current practices of such Credit Party
or its Subsidiary as of the date hereof;

 

(i)                                     pledges and deposits of cash by any
Credit Party or its Subsidiary to secure the performance of tenders, bids,
leases, trade contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations in each case in the ordinary
course of business consistent with the current practices of such Credit Party or
its Subsidiary as of the date hereof;

 

(j)                                     Liens arising from (i) operating leases
and the precautionary UCC financing statement filings in respect thereof and
(ii) Equipment or other materials which are not owned by any Credit Party or its
Subsidiary located on the premises of such Credit Party or its Subsidiary (but
not in connection with, or as part of, the financing thereof) from time to time
in the ordinary course of business and consistent with current practices of such
Credit Party or its Subsidiary and the precautionary UCC financing statement
filings in respect thereof;

 

(k)                                  judgments and other similar Liens arising
in connection with court proceedings that do not constitute an Event of Default;
provided, that, (i) such Liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
and (iii) a stay of enforcement of any such Liens is in effect;

 

(l)                                     the security interests and Liens set
forth on Schedule 6.2;

 

(m)                               purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(n)                                 leases or subleases granted to other Persons
in the ordinary course of business not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries or materially
detracting from the value of the relative assets of the Borrower or any
Subsidiary;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provisions relating to bankers Liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution; provided, that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the Federal Reserve Board and (ii) such deposit account is not intended by
the Borrower or any Subsidiary to provide collateral to the depositary
institution;

 

(p)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or assets of any person that becomes a Subsidiary after the date
hereof prior to the time such person becomes a Subsidiary, as the case may be;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, (ii) such Lien does
not apply to any other property or assets of the Borrower or any Subsidiary, and
(iii) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such person becomes a Subsidiary, as the case may
be;

 

62

--------------------------------------------------------------------------------


 

(q)                                 any encumbrance or restriction (including
put and call arrangements) with respect to Capital Stock of any joint venture or
similar arrangement pursuant to any minority owned joint venture;

 

(r)                                    Liens on any Closing Date Mortgaged
Property which are shown as exceptions on Schedule B of the Title Policies;

 

(s)                                  Liens creating a security interest in the
proceeds of the insurance policy or policies, the premiums of which are financed
as permitted under Section 6.01(m);

 

(t)                                    other Liens on assets securing
Indebtedness in an aggregate amount not to exceed $1.5 million at any time
outstanding;

 

(u)                                 Liens in connection with the Oil & Gas
Leases and in connection with the Mining Agreement; and

 

(v)                                 Liens securing Indebtedness permitted
pursuant to Section 6.1(d); provided, such liens shall be subject to the terms
of, and the representative or trustee with respect to such Indebtedness shall
become party to, the Intercreditor Agreement and, if such Liens are pari passu
with the Liens securing the Obligations, such Liens shall be granted pursuant to
documentation substantially similar to the Security Documentation and the
representative or trustee with respect to such Indebtedness shall become party
to this Agreement, and if such Liens are subordinated to the Liens securing the
Obligations, such Liens shall be granted pursuant to documentation substantially
similar to the Secured Notes security documentation (provided that such
agreements may exclude from the grant of Liens thereunder assets that are not
excluded from the grant of Liens under the Security Documentation); provided
that with respect to Indebtedness that is outstanding under FF&E Financings,
such Liens do not extend to or cover any other Property other than that item of
Property and any improvements on that item.

 

Notwithstanding any in the foregoing to the contrary, no Credit Party shall
permit any Lien on, or grant any security interest in, the Capital Stock of the
Guarantors other than a Lien or security interest in favor of Administrative
Agent.

 

Section 6.3                                   Sales and Lease-Backs.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Credit Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or a Guarantor), or (b) intends to use for substantially the same
purpose as any other property which has been or is to be sold or transferred by
such Credit Party to any Person (other than the Borrower or a Guarantor) in
connection with such lease; provided, however, a Credit Party shall be permitted
to enter into a Sale Leaseback Transaction with respect to its furniture,
fixtures and equipment but such transaction shall be counted on a
dollar-for-dollar basis against the basket set forth in Section 6.1(b).

 

Section 6.4                                   Transactions with Shareholders and
Affiliates.  Without the prior consent of Administrative Agent, no Credit Party
shall, nor shall it permit any of its Subsidiaries to directly or indirectly:

 

(i)                                     enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Credit Party, except in
the ordinary course of business pursuant to the reasonable requirements of such
Credit

 

63

--------------------------------------------------------------------------------


 

Party’s business (as the case may be) and upon fair and reasonable terms no less
favorable to such Credit Party than such Credit Party would obtain in a
comparable arm’s length transaction with an unaffiliated person; and

 

(ii)                                  make any payments (whether by dividend,
loan or otherwise) of management, consulting or other fees for management or
similar services to any Affiliate that is not a Credit Party or an Unrestricted
Subsidiary.

 

Section 6.5                                   Investments.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
make or own any Investment in any Person other than a Credit Party, including
without limitation any joint venture, except:

 

(a)                                  Investments in Cash and Cash Equivalents;

 

(b)                                 equity Investments owned as of the Closing
Date in any Subsidiary and Investments made after the Closing Date in any
wholly-owned Guarantor;

 

(c)                                  Investments (i) in any Securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors, and (ii) deposits, prepayments and other credits to suppliers
made in the ordinary course of business consistent with the past practices of
the Borrower and its Subsidiaries;

 

(d)                                 intercompany loans to the extent permitted
under Section 6.1(d);

 

(e)                                  Capital Expenditures;

 

(f)                                    Permitted Acquisitions for an aggregate
consideration amount not to exceed $5,000,000 during the term of this Agreement;

 

(g)                                 Investments described on Schedule 6.5; and

 

(h)                                 Investments in an amount not to exceed
$5,000,000 at any time outstanding.

 

Section 6.6                                   Merger; Disposition of Assets;
Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any transaction of merger or consolidation,
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and Capital Expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

 

(a)                                  any Subsidiary and any Unrestricted
Subsidiary of the Borrower may be merged with or into the Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any Guarantor; provided, in the case of such a merger, the Borrower
or such Guarantor, as applicable shall be the continuing or surviving Person;

 

64

--------------------------------------------------------------------------------


 

(b)                                 so long as no Default or Event of Default
shall have occurred and be continuing, Asset Sales, the proceeds of which are
less than $5,000,000 when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year; provided (A) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the Borrower (or
similar governing body)) and (B) no less than 75% thereof shall be paid in cash;

 

(c)                                  disposals of obsolete or worn out property;
and

 

(d)                                 disposals of Non-Core Land; and

 

(e)                                  Investments, including, without limitation,
Permitted Acquisitions, made in accordance with Section 6.5.

 

Section 6.7                                   Fiscal Year; Fiscal Quarter.  No
Credit Party shall change its or any of its Subsidiaries’ Fiscal Year or Fiscal
Quarter without the prior written consent of the Required Lenders.

 

Section 6.8                                   Restricted Payments.  No Credit
Party shall, nor shall it permit any of its Subsidiaries through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment, except:

 

(a)                                  the repurchase of Capital Stock of the
Borrower upon the exercise of stock options representing the exercise price
thereof;

 

(b)                                 any dividend, distribution or other payment
by any of the Guarantors or Subsidiaries of any Credit Party on its Capital
Stock that is paid pro rata to all holders of such Capital Stock;

 

(c)                                  so long as no Default or Event of Default
exists, repurchases, redemptions, or other retirements or acquisitions of
Capital Stock from the Borrower’s employees or directors or managers (or their
heirs or estates) or employees or directors or managers (or their heirs or
estates) of its Subsidiaries upon the death, disability or termination of
employment or pursuant to the terms of any subscription, stockholder or other
agreement or plan in effect on the Closing Date in an aggregate amount pursuant
to this clause (c) to all employees, directors or managers (or their heirs or
estates) not to exceed $2,000,000 per annum in the aggregate pursuant to this
clause (c); and

 

(d)                                 regularly scheduled payments of interest in
respect of the Secured Notes required pursuant to the instruments evidencing
such Secured Notes and the Secured Notes Indenture;

 

(e)                                  so long as no Default or Event of Default
exists or would result therefrom, other Restricted Payments in an aggregate
amount not to exceed $1,000,000 since the Closing Date;

 

(f)                                    the Scioto Downs Offer and any Excess
Cash Flow Offer; and

 

(g)                                 so long as no Default or Event of Default
exists or would result therefrom, regularly scheduled payments in respect of the
Indebtedness permitted pursuant to Section 6.1.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment consisting of any Core
Gaming Asset.

 

65

--------------------------------------------------------------------------------


 

Section 6.9                                   Subsidiaries.  No Credit Party
shall form, or cause to be formed, any other Subsidiary, except in compliance
with Sections 5.12 and 5.13.

 

Section 6.10                            Conduct of Business.  From and after the
Closing Date, no Credit Party shall, nor shall permit any of its Subsidiaries
to, engage in any business other than the business engaged in by such Credit
Party on the Closing Date and similar or related businesses.

 

Section 6.11                            Restrictions on Subsidiary
Distributions.  Except as otherwise permitted herein, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of the Borrower to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Capital Stock owned by
the Borrower or any other Subsidiary of the Borrower, (b) repay or prepay any
Indebtedness owed by such Subsidiary to the Borrower or any Subsidiary of the
Borrower, (c) make loans or advances to the Borrower or any other Subsidiary of
the Borrower, or (d) transfer any of its property or assets to the Borrower or
any other Subsidiary of the Borrower other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(b) that impose restrictions on
the property so acquired, (ii) in the Secured Notes Indenture, (iii) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (v) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Capital Stock not otherwise prohibited under this Agreement, (vi) imposed by
applicable law, (vii) contained in the Loan Documents and (viii) in agreements
evidencing Indebtedness permitted by clauses (c), (f), (g), (i), (k) and (m) of
Section 6.1.

 

Section 6.12                            Amendments to Organizational Documents
and Secured Notes Indenture.  None of the Credit Parties shall supplement,
modify, amend, restate, extend or otherwise change the terms of or waive any
provision of (a) any Credit Party’s articles of incorporation, certificate of
formation, bylaws, operating agreement or limited partnership agreement or any
similar organizational document, if such supplement, modification, amendment,
restatement, extension, change or waiver would be materially adverse to
Administrative Agent or the Lenders or (b) the Secured Notes Indenture or any
document related thereto that would:

 

(i)                                     increase the principal amount of the
Secured Notes Indenture in excess of the amount permitted under this Agreement;

 

(ii)                                  increase the interest rate or yield
provisions applicable to the Secured Notes;

 

(iii)                               change any default or event of default or
condition to a default or an event of default with respect thereto (other than
to eliminate any such event of default or increase any grace period related
thereto) or add any event of default or change (to an earlier date) any date
upon which payment of principal, interest or premium (if any) is due thereon;

 

(iv)                              add or make any modification that has the
effect of adding any financial maintenance covenant or debt incurrence covenant
therein;

 

(v)                                 increase materially the obligations of the
Borrower or any of its Subsidiaries, or confer any additional material rights
upon, the holders of Secured Notes (or the trustee, agent or other authorized
representative for such holders) (in each case, including without limitation, by

 

66

--------------------------------------------------------------------------------


 

amending or adding covenants) which would be adverse to the Borrower or any of
its Subsidiaries or Administrative Agent or any Lender;

 

(vi)                              contravene the provisions of this Agreement or
the Intercreditor Agreement;

 

(vii)                           grant or permit additional Liens on any asset or
property to secure any Secured Notes unless such additional Liens secure the
Obligations and are expressly subject to the Intercreditor Agreement; or

 

(viii)                        otherwise prohibit or restrict the Borrower’s
ability to effect a Scioto Downs Offer or the Excess Cash Flow Offer.

 

Section 6.13                            Financial Covenants.

 

(a)                                  Maximum Leverage Ratio.  The Borrower shall
not permit the Leverage Ratio as of any date that is the end of the Fiscal
Quarter set forth below to be more than the ratio set forth opposite such date:

 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

September 30, 2011

 

7.75:1.00

December 31, 2011

 

7.75:1.00

March 31, 2012

 

7.75:1.00

June 30, 2012

 

7.75:1.00

September 30, 2012

 

7.50:1.00

December 31, 2012

 

7.50:1.00

March 31, 2013

 

7.00:1.00

June 30, 2013

 

7.00:1.00

September 30, 2013

 

7.00:1.00

December 31, 2013

 

6.50:1.00

March 31, 2014

 

6.50:1.00

June 30, 2014

 

6.50:1.00

September 30, 2014

 

6.50:1.00

December 31, 2014

 

6.50:1.00

March 31, 2015

 

6.50:1.00

June 30, 2015

 

6.50:1.00

September 30, 2015

 

6.50:1.00

December 31, 2015

 

6.50:1.00

 

(b)                                 Interest Coverage Ratio.  The Borrower shall
not permit the Interest Coverage Ratio for the four Fiscal Quarter period ending
on each Fiscal Quarter set forth below to be less than the amount or ratio set
forth opposite such Fiscal Quarter period:

 

67

--------------------------------------------------------------------------------


 

Four Fiscal Quarter Ending

 

Interest Coverage Ratio

September 30, 2011

 

1.25:1.00

December 31, 2011

 

1.25:1.00

March 31, 2012

 

1.25:1.00

June 30, 2012

 

1.30:1.00

September 30, 2012

 

1.40:1.00

December 31, 2012

 

1.40:1.00

March 31, 2013

 

1.40:1.00

June 30, 2013

 

1.40:1.00

September 30, 2013

 

1.40:1.00

December 31, 2013

 

1.40:1.00

March 31, 2014

 

1.40:1.00

June 30, 2014

 

1.40:1.00

September 30, 2014

 

1.40:1.00

December 31, 2014

 

1.40:1.00

March 31, 2015

 

1.40:1.00

June 30, 2015

 

1.40:1.00

September 30, 2015

 

1.40:1.00

December 31, 2015

 

1.40:1.00

 

(c)                                  Minimum Consolidated EBITDA.  The Borrower
shall not permit Consolidated EBITDA for the four Fiscal Quarter period ending
on each Fiscal Quarter set forth below to be less than the amount or ratio set
forth opposite such Fiscal Quarter period:

 

Four Fiscal Quarter Ending

 

Consolidated EBITDA

 

September 30, 2011

 

$

60,000,000

 

December 31, 2011

 

$

60,000,000

 

March 31, 2012

 

$

60,000,000

 

June 30, 2012

 

$

60,000,000

 

September 30, 2012

 

$

60,000,000

 

December 31, 2012

 

$

60,000,000

 

March 31, 2013

 

$

80,000,000

 

June 30, 2013

 

$

80,000,000

 

September 30, 2013

 

$

80,000,000

 

December 31, 2013

 

$

80,000,000

 

 

68

--------------------------------------------------------------------------------


 

Four Fiscal Quarter Ending

 

Consolidated EBITDA

 

March 31, 2014

 

$

80,000,000

 

June 30, 2014

 

$

80,000,000

 

September 30, 2014

 

$

80,000,000

 

December 31, 2014

 

$

80,000,000

 

March 31, 2015

 

$

80,000,000

 

June 30, 2015

 

$

80,000,000

 

September 30, 2015

 

$

80,000,000

 

December 31, 2015

 

$

80,000,000

 

 

(d)                                 Maximum Capital Expenditures.  The Borrower
shall not, and shall not permit its Subsidiaries to, make or incur Capital
Expenditures during each Fiscal Year indicated below in excess of the amount set
forth opposite such Fiscal Year, evidence of which shall be delivered to
Administrative Agent with the applicable Financial Statements and certifications
required under Section 5.1:

 

Fiscal Year

 

Maximum Capital Expenditures

 

2011

 

$

25,000,000

 

2012

 

$

25,000,000

 

2013

 

$

25,000,000

 

2014

 

$

25,000,000

 

2015

 

$

25,000,000

 

 

; provided, however, that to the extent that actual Capital Expenditures
incurred in any such Fiscal Year shall be less than the maximum amount set forth
above for such Fiscal Year (without giving effect to the carryover permitted by
this proviso), 50% of the difference between stated maximum amount set forth
above and such actual Capital Expenditures shall, in addition to any amount
permitted above, be available for Capital Expenditures in the next succeeding
Fiscal Year; provided, further, that (i) any Capital Expenditures incurred in
the next succeeding Fiscal Year shall be applied first, to the amounts permitted
pursuant to this Section 6.13(d) without giving effect to the preceding proviso
and second, to the carryover amount from the previous Fiscal Year; and (ii) any
carryover amount not used in the next succeeding Fiscal Year shall not be
available in the following Fiscal Years; provided, further that for the purposes
of determining compliance with this Section 6.13(d), Capital Expenditures
related to the construction of the SDI Facility shall not be included in the
calculation of Capital Expenditures.

 

(e)                                  Certain Calculations.  With respect to any
period during which an Investment, an Asset Sale or a Permitted Acquisition has
occurred, for purposes of determining compliance with the financial covenants
set forth in this Section 6.13, Consolidated EBITDA shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by the chief financial
officer of the Borrower)

 

69

--------------------------------------------------------------------------------


 

using the historical audited financial statements of any business so acquired or
to be acquired or sold or to be sold and the consolidated financial statements
of the Borrower and its Subsidiaries which shall be reformulated as if such
Investment, Asset Sale or Permitted Acquisition and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to the
outstanding Revolving Loans incurred during such period).

 

ARTICLE VII
Increased Costs; Taxes; Indemnification; Set Off; Etc.

 

Section 7.1                                   Increased Costs Generally.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (excluding any LIBOR Reserve
Requirement) or any Issuing Bank;

 

(ii)                                  subject any Lender or any Issuing Bank to
any Tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Base Rate Loan made by
it, or change the basis of taxation of payments to such Lender or any Issuing
Bank in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 7.2 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Issuing Bank); or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or Base Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Base Rate Loan or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or Issuing Bank, the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate.

 

(b)                                 Capital Requirements.  If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any lending office of such Lender or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital requirements, has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or

 

70

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 7.2                                   Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (i) above or duplicating any
payment thereunder, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and any Issuing
Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or Issuing Bank, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Adminis
trative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing

 

71

--------------------------------------------------------------------------------


 

such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Any Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(A)                              duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(B)                                duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(D)                               any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant

 

72

--------------------------------------------------------------------------------


 

Governmental Authority) to the Administrative Agent, such Lender or Issuing Bank
in the event the Administrative Agent, such Lender or Issuing Bank is required
to repay such refund to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent, any Lender or Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)                                 If a payment made to the Administrative
Agent, a Lender or Issuing Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Administrative Agent, Lender or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Administrative Agent, Lender or Issuing Bank shall deliver
to the Borrower, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA, to
determine that such Administrative Agent, Lender or Issuing Bank, as applicable,
has or has not complied with its obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.

 

Section 7.3                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a

 

73

--------------------------------------------------------------------------------


 

Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Guarantor, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, any Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank, such Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank or Swingline Lender
solely in its capacity as such, only the Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or any such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 10.5.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for consequential damages (as opposed to direct or actual damages) arising out
of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than 30 days after demand therefor.

 

(f)                                    Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

74

--------------------------------------------------------------------------------


 

Section 7.4                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Credit Party against
any and all of the obligations of any Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Credit Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 7.9 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.  Each Lender and Issuing
Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 7.5                                   Breakage Costs.  In addition to
the compensation required under Section 7.1, the Borrower shall pay all
administrative fees charged by Lender and indemnify each Lender against any loss
or expense (including loss of margin) which such Lender has incurred as a
consequence of any payment of any Loan on a day other than the last day of the
corresponding Interest Period (whether or not any payment is then due).  If any
Lender sustains or incurs any such loss or expense or if any Lender has charged
the Borrower for an administrative expense it shall from time to time promptly
notify the Borrower and Administrative Agent in writing setting forth in
reasonable detail the amount determined in good faith by such Lender (such
determination shall be conclusive absent manifest error) to be necessary to
indemnify such Lender for such loss or expense and the amount of such
administrative expense.  Such amount shall be due and payable by the Borrower to
Administrative Agent for the account of such Lender, five Business Days after
such notice is given.

 

Section 7.6                                   Booking of LIBOR Loans.  Any
Lender may make, carry or transfer LIBOR Loans at, to or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

 

Section 7.7                                   Inability to Determine LIBOR.  In
the event that Administrative Agent shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date with respect to LIBOR Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to the Revolving Loans
on the basis provided for in the definition of LIBOR, Administrative Agent shall
on such date give notice in writing to the Borrower and each Lender of such
determination, whereupon (i) no Revolving Loans may be made as, or converted to
LIBOR Loans until such time as Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Borrowing Certificate of Notice of Conversion/Continuation given by
the Borrower with respect to the Revolving Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.

 

75

--------------------------------------------------------------------------------


 

Section 7.8                                   Mitigation Obligations;
Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 7.1, or requires the Borrower
to pay additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 7.2, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 7.1 or 7.2, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 7.1, or if the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 7.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.4(a)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.4(a);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 7) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 7.1 or payments required to be made
pursuant to Section 7.2, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 7.9                                   Defaulting Lenders.

 

(a)                                  Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

76

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 8 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 7.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure pursuant to Section 7.10; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 7.10;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Revolving Commitments without giving effect to
Section 7.9.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 7.9(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                              No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                                Each Defaulting Lender shall be entitled to
receive Letter of Credit Fee for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable

 

77

--------------------------------------------------------------------------------


 

Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 7.10.

 

(C)                                With respect to any other fees required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 3.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 7.10.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Swingline Lender and Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitments (without giving effect
to Section 7.9(a)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be

 

78

--------------------------------------------------------------------------------


 

required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 7.10                            Cash Collateral.

 

(a)                                  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 7.9 and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Banks,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of LC Obligations, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided (other than
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 7.10 or Section 7.9  in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 7.10 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 7.9, the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided, further, that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Security
Documentation.

 

ARTICLE VIII
Events of Default

 

Section 8.1                                   Events of Default.  Any one or
more of the following events which shall occur and be continuing shall
constitute an “Event of Default”:

 

(a)                                  Failure to Make Payments When Due.  The
Borrower fails to pay any of the Obligations, including failure by the Borrower
to pay when due any payment of principal of, or interest on, the Revolving Loans
and any LC Reimbursement Obligation, whether at stated maturity, by
acceleration, by notice of voluntary prepayment or otherwise, or any fee or any
other amount due hereunder, and solely with respect to interest, such failure to
pay is continuing for three (3) days after the due date therefor.

 

79

--------------------------------------------------------------------------------


 

(b)                                 Breach of Certain Covenants.  Failure of any
Credit Party to perform or comply with any term or condition contained in
Section 2.4, Sections 5.4, 5.5, 5.18 or Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6,
6.8, 6.10 and 6.13.

 

(c)                                  Breach of Representations, Etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Loan Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing,
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made.

 

(d)                                 Other Defaults Under Loan Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, other than any such term referred
to in any other subsection of this Section 8.1, and such default shall not have
been remedied or waived within thirty (30) days after the earlier of (i) an
officer of such Credit Party becoming aware of such default, or (ii) receipt by
the Borrower of written notice from Administrative Agent or any Lender of such
default.

 

(e)                                  Default in Other Agreements.  (i) Failure
of any Credit Party to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness, including in an
aggregate principal amount of $2,500,000 or more, in each case beyond the grace
period, if any, provided therefor, or (ii) breach or default by any Credit Party
with respect to any other material term of (A) one or more items of Indebtedness
in the individual or aggregate principal amounts referred to in clause (i) above
or (B) any loan agreement, mortgage, indenture or other agreement relating to
such item of Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee on behalf of
such holder or holders) to cause, such Indebtedness to become or be declared due
and payable (or redeemable) prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be, in either case as a result of
such breach or default.

 

(f)                                    Involuntary Bankruptcy, Appointment of
Receiver, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed within 60
days, or any other similar relief shall be granted under any applicable federal
or state law, or (ii) an involuntary case shall be commenced against any Credit
Party under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
interim receiver, receiver-manager, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over any Credit Party, or over all or a
substantial part of such Credit Party’s property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Credit Party for all or a substantial part of
its property or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Credit Party,
and any such event described in this clause (ii) shall continue for 60 days
without having been dismissed, bonded or discharged.

 

(g)                                 Voluntary Bankruptcy, Appointment of
Receiver, Etc.  (i) Any Credit Party shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the

 

80

--------------------------------------------------------------------------------


 

appointment of or taking possession by a receiver, interim receiver,
receiver-manager, trustee or other custodian for all or a substantial part of
its property; or any Credit Party shall make any assignment for the benefit of
creditors, or (ii) any Credit Party shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any Credit Party (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f).

 

(h)                                 Judgments and Attachments.  Any money
judgment, writ or warrant of attachment or similar process involving in an
aggregate at any time an amount in excess of $2,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Credit
Party or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 45 days (or in any event later
than 5 days prior to the date of any proposed sale thereunder).

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of any Credit Party and such order shall remain undischarged or
unstayed for a period in excess of fifteen (15) days, or any Credit Party shall
otherwise dissolve or cease to exist (except as permitted by Section 6.7).

 

(j)                                     Change of Control.  A Change of Control
shall occur.

 

(k)                                  Material Adverse Effect.  A Material
Adverse Effect shall occur.

 

(l)                                     Termination by PGCB.  The PGCB orders
the termination of this Agreement or any related Loan Document pursuant to 58
Pa. Code § 441a.13.

 

(m)                               Security Documentation and other Loan
Documents.  At any time after the execution and delivery thereof, (i) (x) this
Agreement or any Loan Document ceases to be in full force and effect (other than
by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or (y) Administrative Agent
shall not have or shall cease to have a valid and perfected first priority Lien
in any Collateral purported to be covered by the Security Documentation (except
(1) as expressly permitted by the Loan Documents or (2) as a result of the
Administrative Agent failure to maintain possession of certificates or
instruments representing the Collateral delivered to it by any Credit Party), or
(ii) any Credit Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability under
any Loan Document to which it is a party.

 

(n)                                 Gaming Licenses.  The suspension or loss
(excluding any voluntary termination of such rights in connection with a sale,
lease or closure of a site (other than the MPI Hotel/Casino Facilities and the
PIDI Hotel/Casino Facilities), provided that such sale, lease or closure was
otherwise permitted by, and complied with the provisions of, the Indenture) of
the Borrower’s or any of the Borrower’s Subsidiaries’ legal right to operate
slot machines or to conduct other gaming operations (other than parimutuel
wagering) at the Hotel/Casino Facilities and such suspension or loss continues
for more than 90 consecutive days or for 120 days within any consecutive 180-day
period.

 

81

--------------------------------------------------------------------------------


 

Section 8.2                                   Remedies.  Upon and after the
occurrence of an Event of Default:

 

(a)                                  Non-Bankruptcy Related
Defaults/Termination.  In the case of any Event of Default specified in any
Section other than Section 8.1(f), 8.1(g) or 8.1(l), Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower from
time to time (i) declare the unpaid principal amount of the Revolving Loans,
interest accrued thereon and the obligation of the Issuing Bank to issue Letters
of Credit and all other Obligations to be immediately due and payable, which
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(ii) declare all or any portion of any Revolving Commitment of each Lender to
make Loans or of the Issuing Bank to issue Letters of Credit to be terminated,
whereupon such Revolving Commitments shall forthwith be terminated;

 

(b)                                 Bankruptcy Events of Default/Termination. 
In the case of either of the Events of Default specified in Section 8.1(f),
8.1(g) or 8.1(l), automatically, without any notice to the Borrower or any other
act by Administrative Agent, any Lender or the Issuing Bank, each of the
following shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower:  (i) the unpaid principal amount of and interest on the Revolving
Loans and (ii) all other Obligations.

 

(c)                                  Remedies in All Events of Default. 
Administrative Agent shall, at the request of or with the consent of the
Required Lenders, (i) exercise all rights and remedies provided in the Loan
Documents, (ii) exercise any right of counterclaim, setoff, banker’s lien or
otherwise which it may have with respect to money or property of the Borrower,
(iii) bring any lawsuit, action or other proceeding permitted by law for the
specific performance of, or injunction against any violation of, any Loan
Document and may exercise any power granted under or to recover judgment under
any Loan Document, (iv) enforce any and all Liens and security interests created
pursuant to Loan Documents, and (v) exercise any other right or remedy permitted
by applicable Regulations.

 

(d)                                 Lenders’ Remedies.  Unless otherwise
directed by the Required Lenders, in case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Revolving Loans pursuant to
Section 8.2, the Required Lenders and the Issuing Bank, if owed any amount with
respect to the Revolving Loans or LC Reimbursement Obligations, may proceed to
protect and enforce their rights by suit in equity, action at law or other
appropriate proceeding, including as permitted by applicable law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of such Lenders or Issuing Bank.

 

(e)                                  Remedies Cumulative.  No remedy herein
conferred upon any Lender or Administrative Agent or the holder of a Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

 

(f)                                    Licensing of Administrative Agent and
Lenders.  In the event of the occurrence of an Event of Default hereunder or
under any of the Loan Documents and it shall become necessary, or in the opinion
of Required Lenders advisable, for an agent, supervisor, receiver or other
representative of Administrative Agent and Lenders to become licensed under the
provisions of the laws and/or regulations of any Gaming Authority as a condition
to receiving the benefit of any Collateral encumbered by the Mortgages or other
Loan Documents for the benefit of Lenders or

 

82

--------------------------------------------------------------------------------


 

otherwise to enforce their rights hereunder, Borrower hereby gives its consent
to the granting of such license or licenses and agrees to execute such further
documents as may be required in connection with the evidencing of such consent.

 

(g)                                 Exercise of Rights Subject to Applicable
Law.  All rights, remedies and powers provided by this Article VIII may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of the laws of any Governmental Body and all of the
provisions of this Article VIII are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they will not render this Agreement invalid,
unenforceable or not entitled to be recorded or filed under the provisions of
any applicable law.

 

(h)                                 Notice to West Virginia Lottery Commission. 
Upon the occurrence of a Default or an Event of Default hereunder or under any
of the Loan Documents, the Administrative Agent shall, promptly upon becoming
aware of such Default or Event of Default, provide notice of such Default or
Event of Default to the West Virginia Lottery Commission.

 

ARTICLE IX
Administrative Agent

 

Section 9.1                                   Appointment of Administrative
Agent.  JPMCB is hereby appointed Administrative Agent hereunder and under each
other Loan Document, and each Lender and Issuing Bank hereby authorizes JPMCB to
act as its agent in accordance with the terms hereof and the other Loan
Documents.  Administrative Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable.  The
provisions of this Article IX are solely for the benefit of Administrative
Agent, the Lenders and the Issuing Bank, and no Credit Party shall have any
rights as a third-party beneficiary of any of the provisions hereof.  In
performing its functions and duties hereunder, Administrative Agent shall act
solely as an agent of the Lenders and does not assume, and shall not be deemed
to have assumed, any obligation towards or relationship of agency or trust with
or for the Borrower or any of its Subsidiaries.  Administrative Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates.

 

Section 9.2                                   Powers and Duties.  Each Lender
and the Issuing Bank irrevocably authorizes Administrative Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Loan Documents as are specifically delegated or
granted to Administrative Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. 
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents.  Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact, or may assign such duties to its
wholly owned nominee without the consent of the Lenders, and shall be entitled
to rely on advice of counsel concerning all matters pertaining to such duties. 
Administrative Agent shall not have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon Administrative Agent any obligations in
respect hereof or any of the other Loan Documents except as expressly set forth
herein or therein.

 

Section 9.3                                   Exculpatory Provisions.

 

(a)                                  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

83

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.1 and
8.2), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.4                                   Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and

 

84

--------------------------------------------------------------------------------


 

shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 9.5                                   Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 9.6                                   Resignation of Administrative
Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lend ers
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in New York, or an Affiliate of any such
bank with an office in New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and

 

85

--------------------------------------------------------------------------------


 

such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Section 9.7                                   Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.8                                   No Other Duties, etc. Anything
herein to the contrary notwithstanding, none of the Bookrunners or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

 

Section 9.9                                   Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.7, 7.3 and 10.3) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(c)                                  and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7, 7.3 and 10.3.

 

86

--------------------------------------------------------------------------------


 

Section 9.10                            Collateral and Guaranty Matters.

 

(a)                                  The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion:

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
termination of all Revolving Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made), (y) that is sold or otherwise disposed of or
to be sold or otherwise disposed of (other than to another Credit Party) as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 10.1, if approved, authorized or ratified
in writing by the Required Lenders; and

 

(ii)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

(b)                                 Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.

 

(c)                                  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

ARTICLE X
Miscellaneous

 

Section 10.1                            Amendments and Waivers.

 

(a)                                  General.  Subject to Section 10.1(b) and
Section 10.1(c) below, no amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Credit Party
therefrom, shall be effective without the written consent of the Required
Lenders.

 

(b)                                 Other Consent.  Notwithstanding the
provisions of Section 10.1(a) above, no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Credit Party therefrom, shall:

 

(i)                                     amend, modify, terminate or waive any
provision of Article IX as the same applies to Administrative Agent, or any
other provision hereof as the same applies to the rights or obligations of
Administrative Agent, in each case without the consent of Administrative Agent;

 

(ii)                                  increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided that no amendment, modification, termination or waiver of any
condition precedent, covenant (including any amendment, modification,
termination or waiver of any repayment covenants), Default or Event of Default
shall constitute an increase in any Revolving Commitment of any Lender.

 

87

--------------------------------------------------------------------------------


 

(c)                                  Prior Unanimous Written Consent.  Without
the prior unanimous written consent of the affected Lenders:

 

(i)                                     no amendment, consent or waiver shall
(A) affect the amount or extend the time of the obligation of any Lender to make
the Revolving Loans or (B) extend the originally scheduled time or times of
repayment of the principal of the Revolving Loans or (C) alter the time or times
of payment of interest on the Revolving Loans or of any fees payable for the
account of the Lenders or (D) alter the amount of the principal of the Revolving
Loans or the rate of interest thereon or (E) alter the amount of any fee payable
hereunder to the account of the Lenders or (F) permit any subordination of the
principal of or interest on the Revolving Loans or (G) permit the subordination
of the Lien created by the Security Documentation in any of the Collateral or
(H) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Loan Document or (I) affect the definition of
“Required Lenders” or “Applicable Percentage”;

 

(ii)                                  no Collateral, other than in connection
with an Asset Sale or any other sale made in accordance with the terms hereof or
as otherwise specifically permitted in this Agreement or the Security
Documentation, shall be released from the Lien of the Security Documentation;

 

(iii)                               none of the provisions of Section 2.13 shall
be amended, modified or waived; and

 

(iv)                              none of the provisions of Section 10.1(b) or
this Section 10.1(c) shall be amended.

 

(d)                                 Effect of Notices, Waivers or Consents.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
(except as otherwise specifically required hereunder or under any other Loan
Document) or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.1 shall be binding upon each Lender and the Issuing Bank at the time
outstanding, each future Lender and Issuing Bank and, if signed by a Credit
Party, on such Credit Party.

 

Section 10.2                            Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)             If to the Borrower, at:

 

MTR Gaming Group, Inc.
State Route 2 South
P.O. Box 356
Chester, WV 26034
Attention:  Chief Financial Officer
Facsimile:  (304) 387-2167

 

88

--------------------------------------------------------------------------------


 

with a copy to:

 

Milbank Tweed Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Facsimile:  213-892-4721
Attention:  Deborah Ruosch

 

(ii)          If to Administrative Agent, Issuing Bank and Swingline Lender at:

 

JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention:  Erica Hsu
Telephone:  (713) 750-2606
Facsimile:  (713) 750-2223
Email:  erica.y.hsu@jpmchase.com

 

With a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Telephone:  (212) 318-3836
Facsimile:  (212) 378-2500
Attention:  William J. Miller
Email:  wmiller@cahill.com

 

(iii)                               if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire;

 

(iv)                              if to the West Virginia Lottery Commission,
at:

 

West Virginia Lottery Commission

312 MacCorkle Ave SE

Charleston, WV 25314

Attention: John Melton, General Counsel

 

(b)                                 Notices and other communications to the
Lenders and Issuing Bank hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. The West Virginia Lottery Commission anticipates moving
its offices within the next year and may change its address or telecopy number
for notices and other communications hereunder by notice to the parties hereto. 
All notices and other communications

 

89

--------------------------------------------------------------------------------


 

given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

Each of the parties will hereafter notify the other parties in accordance with
this Section 10.2 of any change of address or telecopy number to which notice is
required to be mailed.

 

Section 10.3                            Expenses.  Whether or not the
transactions contemplated hereby shall be consummated or any Revolving Loan
shall be made, the Borrower agrees to pay promptly:

 

(a)                                  all the actual and reasonable and
reasonably documented costs and expenses of preparation of the Loan Documents
and any consents, amendments, waivers or other modifications thereto; the
reasonable and reasonably documented fees, expenses and disbursements of counsel
to Administrative Agent in connection with the negotiation, preparation,
execution and administration of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto and any other documents or
matters requested by the Borrower;

 

(b)                                 all the actual costs and reasonable and
reasonably documented expenses of creating and perfecting Liens in favor of
Administrative Agent, for the benefit of the Secured Parties, pursuant hereto,
including, without limitation, filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to Administrative Agent and Lenders;
and

 

(c)                                  after the occurrence of a Default or an
Event of Default, all costs and expenses, including reasonable attorneys’ fees
(including, without limitation, allocated costs of internal counsel), auditors,
accountants, consultants, advisors, agents and appraisers and costs of
settlement, incurred by any Administrative Agent and/or Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Loan Documents by reason of such Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of any guaranty) or in connection
with any negotiations, reviews, refinancing or restructuring of the credit
arrangements

 

90

--------------------------------------------------------------------------------


 

provided hereunder, including, without limitation, in the nature of a “work out”
or pursuant to any insolvency or bankruptcy cases or proceedings.

 

Section 10.4                            Enforceability; Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (c) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraphs (e) and (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and/or the total
outstandings at the time owing to it (in each case with respect to any Loans or
Letters of Credit) or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Revolving Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis.

 

91

--------------------------------------------------------------------------------


 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                                the consent of each Issuing Bank and
Swingline Lender shall be required for any assignment in respect of the
Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

92

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 2.5, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender there under shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 7.3 and 10.3 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(c)                                  Participations.

 

(i)                                     Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.3 (d) with respect to any
payments made by such Lender to its Participant(s).

 

(ii)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 10.1 that affects such Participant.  The Borrower agrees
that each Participant shall be entitled to the benefits of Article VII to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 7.8 as if it were an assignee under
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 7.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(d)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
7.1 and 7.2 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 7.2 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 7.2(e) as though it were a
Lender.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge

 

93

--------------------------------------------------------------------------------


 

or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                    In the event any Lender is found
unsuitable as a Lender under the Credit Agreement by any Gaming Authority
(“Unsuitable Lender”), then to the extent permitted by applicable laws:  (a) the
Borrower shall have the right to make a voluntary prepayment of the Revolving
Loans in the amount necessary to reduce the aggregate Revolving Commitment by
the amount of the Revolving Loans held by the Unsuitable Lender, and any
payments required in connection with such prepayment shall be made to the
Unsuitable Lender and not on a pro rata basis to all Lenders, (without any
additional penalties, including any LIBOR breakage costs) until a replacement
Lender, if any, commits to acquire the Revolving Loans of the Unsuitable Lender,
at which time the aggregate Revolving Commitment shall be increased by the
amount of such prepayment, and (b) upon full payment of all outstanding amounts
of principal and interest owing it, such Unsuitable Lender shall execute such
documents as may be required by Administrative Agent, the Borrower or any
applicable Gaming Authority to evidence that such Unsuitable Lender no longer
retains any interest under the Loan Documents (other than provisions that
expressly survive the repayment in full of the Obligations).  No Credit Party
shall be required to pay or reimburse any Unsuitable Lender in applying for a
license, qualification or a finding of suitability.

 

(g)                                 Notwithstanding anything else to the
contrary contained herein, any Lender may any time pledge its Revolving Loans
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank and, in the case of any Lender that is a fund, to its
trustee for the benefit of its investors; provided, that no such pledge to a
Federal Reserve Bank (or in the case of any Lender that is a fund, to its
trustee for the benefit of its investors) shall release such Lender from such
Lender’s obligations hereunder or under any other Loan Document.

 

Section 10.5                            Lenders’ Obligations Several;
Independent Nature of Lenders’ Rights.  The obligation of each Lender hereunder
is several and not joint and neither Administrative Agent nor any Lender shall
be responsible for the obligation of any other Lender hereunder.  Nothing
contained in any Loan Document and no action taken by Administrative Agent or
any Lender pursuant hereto or thereto shall be deemed to constitute Lenders to
be a partnership, an association, a joint venture or any other kind of entity. 
The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, provided Administrative Agent fails or refuses to
exercise any independent debt, and, provided Administrative Agent fails or
refuses to exercise any remedies against the Borrower after receiving the
direction of the Lenders, each Lender shall be entitled to protect and enforce
its rights arising out of this Agreement and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 10.6                            Integration.  This Agreement and the
other Loan Documents contain and constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior negotiations,
agreements and understandings, whether written or oral, of the parties hereto.

 

Section 10.7                            No Waiver; Remedies.  No failure or
delay by any party in exercising any right, power or privilege under this
Agreement or any of the other Loan Documents will operate as a waiver of such
right, power or privilege.  A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege.  The rights
and remedies provided in the Loan Documents will be cumulative and not exclusive
of any rights or remedies provided by law.

 

Section 10.8                            Jurisdiction.  The Borrower and each
other Credit Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,

 

94

--------------------------------------------------------------------------------


 

whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

 

Section 10.9                            Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 10.10                     Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.2.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

Section 10.11                     Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 3, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.12                     Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND ALL CLAIMS, DISPUTES AND MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, WILL BE GOVERNED BY, AND

 

95

--------------------------------------------------------------------------------


 

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE.

 

Section 10.13                     Waiver of Jury.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Section 10.14                     Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement will nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto will negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

Section 10.15                     Survival.  All representations, warranties,
covenants, agreements, and conditions contained in or made pursuant to this
Agreement or the other Loan Documents shall survive (a) the making of the
Revolving Loans and the payment of the Obligations and (b) the performance,
observance and compliance with the covenants, terms and conditions, express or
implied, of all Loan Documents, until the due and punctual (i) indefeasible
payment of the Obligations and (ii) performance, observance and compliance with
the covenants, terms and conditions, express or implied, of this Agreement and
all of the other Loan Documents; provided, however, that the provisions of
Section 5.16, Section 7.1, Section 7.2, Section 7.3, Section 9.4, Section 9.6
and Section 9.7 shall survive (i) indefeasible payment of the Obligations and
(ii) performance, observance and compliance with the covenants, terms and
conditions, express or implied, of this Agreement and all of the other Loan
Documents.

 

 

Section 10.16                     Maximum Lawful Interest.  Notwithstanding
anything to the contrary contained herein, in no event shall the amount of
interest and other charges for the use of money payable under this Agreement or
any other Loan Document exceed the maximum amounts permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  The Borrower and the Lenders, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and other
charges for the use of money and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money or manner of
payment exceeds the maximum amount allowable under applicable law, then, ipso
facto as of the Closing Date, the Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from the
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Revolving Loans to the extent of such
excess.

 

96

--------------------------------------------------------------------------------


 

Section 10.17                     Interpretation.  As used in this Agreement,
references to the singular will include the plural and vice versa and references
to the masculine gender will include the feminine and neuter genders and vice
versa, as appropriate.  Unless otherwise expressly provided in this Agreement
(a) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement and (b) article, section, subsection,
schedule and exhibit references are references with respect to this Agreement
unless otherwise specified.  Unless the context otherwise requires, the term
“including” will mean “including, without limitation.”  The headings in this
Agreement and in the Schedules are included for convenience of reference only
and will not affect in any way the meaning or interpretation of this Agreement.

 

Section 10.18                     Ambiguities.  This Agreement and the other
Loan Documents were negotiated between legal counsel for the parties and any
ambiguity in this Agreement or the other Loan Documents shall not be construed
against the party who drafted this Agreement or such other Loan Documents.

 

Section 10.19                     First Lien Obligations.  The Borrower and each
other Credit Party acknowledges and agrees that (a) the Obligations shall
constitute “First Lien Obligations” (as defined in the Intercreditor Agreement)
for all purposes of the Intercreditor Agreement, including, without limitation,
Section 6.1 thereof, (b) this Agreement shall constitute a “Credit Agreement”
(as defined in the Secured Notes Indenture) for all purposes of the Secured
Notes Indenture, (c) (i) this Agreement shall constitute the “First Lien Credit
Agreement,” (ii) the Loan Documents shall constitute the “First Lien Loan
Documents,” (iii) the “Revolving Loans” shall constitute “First Lien Loans” and
(iv) the Security Documentation shall constitute “First Lien Security
Documents,” in each case, for all purposes of the Intercreditor Agreement and
(e) the Obligations shall constitute “Senior Debt” and “Designated Senior Debt”
(as each such term is defined in the Secured Notes Indenture) for all purposes
of the Secured Notes Indenture.

 

Section 10.20                     Confidentiality.  Each of the Administrative
Agent, the Lenders and the Issuing Banks agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries;

 

97

--------------------------------------------------------------------------------


 

provided that, in the case of information received from the Borrower or any of
its Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.21                     Additional Gaming Provisions.

 

(a)                                  Notwithstanding anything contained in this
Agreement or in the Security Documentation to the contrary relating to
Collateral located in the Commonwealth of Pennsylvania, Administrative Agent
hereby confirms that it does not and will not have or otherwise claim a security
interest in, or lien on, monies and other funds on account for taxes owed to the
Commonwealth of Pennsylvania under Chapter 14 of the Pennsylvania Race Horse
Development and Gaming Act, 4 Pa. Cons. Stat. Ann. § 1101 et. seq.

 

(b)                                 The Lenders acknowledge that (i) the PGCB
has the authority pursuant to 58 Pa. Code § 441a.13 to review agreements
pertaining to PIDI, (ii) if the PGCB finds that an agreement is not in the
public interest or is inimical to the interest of gaming in the Commonwealth of
Pennsylvania, the PGCB may, by order, require the termination of the agreement
or association of any person associated therewith, or pursue any remedy or
combination of remedies authorized by applicable law.  The Lenders further
acknowledge that the Borrower and the Guarantors may terminate this Agreement,
or any related Loan Document, if the PGCB orders the termination of this
Agreement or any related Loan Document pursuant to 58 Pa. Code § 441a.13.  Upon
any such termination an Event of Default shall have occurred and be continuing
and all Obligations shall be immediately due and payable.

 

Notwithstanding anything contained in this Agreement or in the Security
Documentation to the contrary, the Collateral shall not include, and no security
interest shall be granted with respect to, any Gaming License or Gaming
Equipment if and to the extent that a security interest in such Gaming License
or Gaming Equipment (i) is prohibited by applicable law, rule or regulation or
(ii) requires the consent of any Governmental Authority or Gaming Authority
(including, but not limited to, the West Virginia Lottery Commission) which has
not yet been obtained.

 

Lenders acknowledge that (i) any lender that is not a bank or other licensed
lending institution must be approved by the West Virginia Lottery Commission
prior to the extension of credit and (ii) although advance approval is not
required by the PGCB, the PGCB retains the right, upon a finding of probable
cause, to investigate the suitability of lenders; provided, that the Credit
Parties acknowledge that as of the Closing Date, the Lenders party hereto have
been approved by the West Virginia Lottery Commission.

 

[Remainder of page intentionally left blank; signatures on following pages.]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

MTR GAMING GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

 

Name:  John W. Bittner, Jr.

 

 

Title:    Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

MOUNTAINEER PARK, INC., a West Virginia corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

 

Name:  John W. Bittner, Jr.

 

 

Title:    Treasurer

 

 

 

 

 

 

 

PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

 

Name:  John W. Bittner, Jr.

 

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

SCIOTO DOWNS, INC., an Ohio corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

 

Name:  John W. Bittner, Jr.

 

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name:  Mohammad S. Hasan

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name:  Mohammad S. Hasan

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------